Exhibit 10.1

 

PURCHASE AGREEMENT

 

PURCHASE AGREEMENT (the “Agreement”), dated as of August 24, 2015, by and
between TETRALOGIC PHARMACEUTICALS CORPORATION, a Delaware corporation, (the
“Company”), and LINCOLN PARK CAPITAL FUND, LLC, an Illinois limited liability
company (the “Investor”).

 

WHEREAS:

 

Subject to the terms and conditions set forth in this Agreement, the Company
wishes to sell to the Investor, and the Investor wishes to buy from the Company,
up to Seventeen Million Dollars ($17,000,000) of the Company’s common stock,
$0.0001 par value (the “Common Stock”). The shares of Common Stock to be
purchased hereunder (including, without limitation, the Initial Purchase Shares
(as defined herein)) are referred to herein as the “Purchase Shares.”

 

NOW THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Investor hereby
agree as follows:

 

1.                                      CERTAIN DEFINITIONS.

 

For purposes of this Agreement, the following terms shall have the following
meanings:

 

(a)                                 “Accelerated Purchase Share Amount” means,
with respect to any Accelerated Purchase made pursuant to Section 2(b) hereof,
the number of Purchase Shares directed by the Company to be purchased by the
Investor on an Accelerated Purchase Notice, which number of Purchase Shares
shall not exceed the lesser of (i) 300% of the number of Purchase Shares
directed by the Company to be purchased by the Investor pursuant to the
corresponding Regular Purchase Notice for the corresponding Regular Purchase
referred to in Section 2(b) hereof (subject to the Purchase Share limitations
contained in Section 2(a) hereof) and (ii) the Accelerated Purchase Share
Percentage multiplied by the trading volume of the Common Stock on the Principal
Market during normal trading hours on the Accelerated Purchase Date.

 

(b)                                 “Accelerated Purchase Date” means, with
respect to any Accelerated Purchase made pursuant to Section 2(b) hereof, the
Business Day immediately following the applicable Purchase Date with respect to
the corresponding Regular Purchase referred to in Section 2(b) hereof.

 

(c)                                  “Accelerated Purchase Notice” means, with
respect to any Accelerated Purchase made pursuant to Section 2(b) hereof, an
irrevocable written notice from the Company to the Investor directing the
Investor to buy a specified Accelerated Purchase Share Amount on the applicable
Accelerated Purchase Date pursuant to Section 2(b) hereof at the applicable
Accelerated Purchase Price.

 

(d)                                 “Accelerated Purchase Share Percentage”
means, with respect to any Accelerated Purchase made pursuant to
Section 2(b) hereof, 30%.

 

(e)                                  “Accelerated Purchase Price” means, with
respect to any particular Accelerated Purchase made pursuant to
Section 2(b) hereof, the lower of (i) ninety-six percent (96%) of the VWAP
during (A) the entire trading day on the Accelerated Purchase Date, if the
volume of shares of Common Stock traded on the Principal Market on the
Accelerated Purchase Date has not exceeded the Accelerated Purchase Share Volume
Maximum, or (B) the portion of the trading day of the Accelerated Purchase Date

 

--------------------------------------------------------------------------------


 

(calculated starting at the beginning of normal trading hours) until such time
at which the volume of shares of Common Stock traded on the Principal Market has
exceeded the Accelerated Purchase Share Volume Maximum or (ii) the Closing Sale
Price on the Accelerated Purchase Date (to be appropriately adjusted for any
reorganization, recapitalization, non-cash dividend, stock split, reverse stock
split or other similar transaction).

 

(f)                                   “Accelerated Purchase Share Volume
Maximum” means the number of shares of Common Stock traded on the Principal
Market during normal trading hours on the Accelerated Purchase Date equal to
(i) the amount of shares of Common Stock properly directed by the Company to be
purchased on the Accelerated Purchase Notice, divided by (ii) the Accelerated
Purchase Share Percentage (to be appropriately adjusted for any reorganization,
recapitalization, non-cash dividend, stock split, reverse stock split or other
similar transaction).

 

(g)                                  “Available Amount” means initially
Seventeen Million Dollars ($17,000,000) in the aggregate, which amount shall be
reduced by the Purchase Amount each time the Investor purchases shares of Common
Stock pursuant to Section 2 hereof, including, without limitation, the Initial
Purchase pursuant to Section 2(a) hereof.

 

(h)                                 “Average Price” means a price per Purchase
Share (rounded to the nearest tenth of a cent) equal to the quotient obtained by
dividing (i) the aggregate gross purchase price paid by the Investor for all
Purchase Shares purchased pursuant to this Agreement, by (ii) the aggregate
number of Purchase Shares issued pursuant to this Agreement.

 

(i)                                     “Bankruptcy Law” means Title 11, U.S.
Code, or any similar federal or state law for the relief of debtors.

 

(j)                                    “Base Price” means a price per Purchase
Share equal to the sum of (i) the Signing Market Price and (ii) $0.0636 (subject
to adjustment for any reorganization, recapitalization, non-cash dividend, stock
split, reverse stock split or other similar transaction that occurs on or after
the date of this Agreement).

 

(k)                                 “Base Prospectus” means the Company’s final
base prospectus, dated January 15, 2015, a preliminary form of which is included
in the Registration Statement, including the documents incorporated by reference
therein.

 

(l)                                     “Business Day” means any day on which
the Principal Market is open for trading, including any day on which the
Principal Market is open for trading for a period of time less than the
customary time.

 

(m)                             “Closing Sale Price” means, for any security as
of any date, the last closing sale price for such security on the Principal
Market as reported by the Principal Market.

 

(n)                                 “Confidential Information” means any
information disclosed by either party to the other party, either directly or
indirectly, in writing, orally or by inspection of tangible objects (including,
without limitation, documents, prototypes, samples, plant and equipment), which
is designated as “Confidential,” “Proprietary” or some similar designation.
Information communicated orally shall be considered Confidential Information if
such information is confirmed in writing as being Confidential Information
within ten (10) Business Days after the initial disclosure. Confidential
Information may also include information disclosed to a disclosing party by
third parties. Confidential Information shall not, however, include any
information which (i) was publicly known and made generally available in the

 

2

--------------------------------------------------------------------------------


 

public domain prior to the time of disclosure by the disclosing party;
(ii) becomes publicly known and made generally available after disclosure by the
disclosing party to the receiving party through no action or inaction of the
receiving party; (iii) is already in the possession of the receiving party at
the time of disclosure by the disclosing party as shown by the receiving party’s
files and records immediately prior to the time of disclosure; (iv) is obtained
by the receiving party from a third party without a breach of such third party’s
obligations of confidentiality; (v) is independently developed by the receiving
party without use of or reference to the disclosing party’s Confidential
Information, as shown by documents and other competent evidence in the receiving
party’s possession; or (vi) is required by law to be disclosed by the receiving
party, provided that the receiving party gives the disclosing party prompt
written notice of such requirement prior to such disclosure and assistance in
obtaining an order protecting the information from public disclosure.

 

(o)                                 “Custodian” means any receiver, trustee,
assignee, liquidator or similar official under any Bankruptcy Law.

 

(p)                                 “DTC” means The Depository Trust Company, or
any successor performing substantially the same function for the Company.

 

(q)                                 “DWAC Shares” means shares of Common Stock
that are (i) issued in electronic form, (ii) freely tradable and transferable
and without restriction on resale and (iii) timely credited by the Company to
the Investor’s or its designee’s specified Deposit/Withdrawal at Custodian
(DWAC) account with DTC under its Fast Automated Securities Transfer (FAST)
Program or any similar program hereafter adopted by DTC performing substantially
the same function.

 

(r)                                    “Exchange Act” means the Securities
Exchange Act of 1934, as amended, and the rules and regulations promulgated
thereunder.

 

(s)                                   “Initial Prospectus Supplement” means the
prospectus supplement to the Base Prospectus complying with Rule 424(b) under
the Securities Act that is filed with the SEC and delivered by the Company to
the Investor upon the execution and delivery of this Agreement in accordance
with Section 5(a), including the documents incorporated by reference therein.

 

(t)                                    “Material Adverse Effect” means any
material adverse effect on (i) the enforceability of any Transaction Document,
(ii) the results of operations, assets, business or financial condition of the
Company and its Subsidiaries, taken as a whole, other than any material adverse
effect that resulted exclusively from (A) any change in the United States or
foreign economies or securities or financial markets in general that does not
have a disproportionate effect on the Company and its Subsidiaries, taken as a
whole, (B) any change that generally affects the industry in which the Company
and its Subsidiaries operate that does not have a disproportionate effect on the
Company and its Subsidiaries, taken as a whole, (C) any change arising in
connection with earthquakes, hostilities, acts of war, sabotage or terrorism or
military actions or any escalation or material worsening of any such
hostilities, acts of war, sabotage or terrorism or military actions existing as
of the date hereof, (D) any action taken by the Investor, its affiliates or its
or their successors and assigns with respect to the transactions contemplated by
this Agreement, (E) the effect of any change in applicable laws or accounting
rules that does not have a disproportionate effect on the Company and its
Subsidiaries, taken as a whole, or (F) any change resulting from compliance with
terms of this Agreement or the consummation of the transactions contemplated by
this Agreement, or (iii) the Company’s ability to perform in any material
respect on a timely basis its obligations under any Transaction Document to be
performed as of the date of determination.

 

3

--------------------------------------------------------------------------------


 

(u)                                 “Maturity Date” means the first day of the
month immediately following the thirty (30) month anniversary of the
Commencement Date.

 

(v)                                 “Person” means an individual or entity
including but not limited to any limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization and a
government or any department or agency thereof.

 

(w)                               “Principal Market” means The NASDAQ Global
Market; provided however, that in the event the Company’s Common Stock is ever
listed or traded on The NASDAQ Capital Market, The NASDAQ Global Select Market,
the New York Stock Exchange, the NYSE MKT, the NYSE Arca or the OTC Bulletin
Board (it being understood that as used herein “OTC Bulletin Board” shall also
mean any successor or comparable market quotation system or exchange to the OTC
Bulletin Board such as the OTCQB operated by the OTC Markets Group, Inc.), then
the “Principal Market” shall mean such other market or exchange on which the
Company’s Common Stock is then listed or traded.

 

(x)                                 “Prospectus” means the Base Prospectus, as
supplemented by any Prospectus Supplement (including the Initial Prospectus
Supplement), including the documents incorporated by reference therein.

 

(y)                                 “Prospectus Supplement” means any prospectus
supplement to the Base Prospectus (including the Initial Prospectus Supplement)
filed with the SEC pursuant to Rule 424(b) under the Securities Act in
connection with the transactions contemplated by this Agreement, including the
documents incorporated by reference therein.

 

(z)                                  “Purchase Amount” means, with respect to
the Initial Purchase, any Regular Purchase or any Accelerated Purchase made
hereunder, the portion of the Available Amount to be purchased by the Investor
pursuant to Section 2 hereof.

 

(aa)                          “Purchase Date” means, with respect to any Regular
Purchase made pursuant to Section 2(a) hereof, the Business Day on which the
Investor receives by 5:00 p.m., Eastern time, of such Business Day a valid
Regular Purchase Notice that the Investor is to buy Purchase Shares pursuant to
Section 2(a) hereof.

 

(bb)                          “Purchase Price” means, with respect to any
Regular Purchase made pursuant to Section 2(a) hereof, the lower of: (i) the
lowest Sale Price of the Common Stock on the applicable Purchase Date and
(ii) the arithmetic average of the three (3) lowest Closing Sale Prices for the
Common Stock during the ten (10) consecutive Business Days ending on the
Business Day immediately preceding such Purchase Date (in each case, to be
appropriately adjusted for any reorganization, recapitalization, non-cash
dividend, stock split or other similar transaction).

 

(cc)                            “Registration Statement” means the effective
registration statement on Form S-3 (Commission File No. 333-201346) filed by the
Company with the SEC pursuant to the Securities Act for the registration of
shares of its Common Stock, including the Securities, and certain other
securities, as such Registration Statement has been or may be amended and
supplemented from time to time, including all documents filed as part thereof or
incorporated by reference therein, and including all information deemed to be a
part thereof at the time of effectiveness pursuant to Rule 430B of the
Securities Act, including any comparable successor registration statement filed
by the Company with the SEC pursuant to the Securities Act for the registration
of shares of its Common Stock, including the Securities.

 

(dd)                          “Regular Purchase Notice” means, with respect to
any Regular Purchase pursuant to Section 2(a) hereof, an irrevocable written
notice from the Company to the Investor directing the Investor

 

4

--------------------------------------------------------------------------------


 

to buy such applicable amount of Purchase Shares at the applicable Purchase
Price as specified by the Company therein on the Purchase Date.

 

(ee)                            “Sale Price” means any sale price for the shares
of Common Stock on the Principal Market as reported by the Principal Market.

 

(ff)                              “SEC” means the U.S. Securities and Exchange
Commission.

 

(gg)                            “Securities” means, collectively, the Purchase
Shares and the Commitment Shares.

 

(hh)                          “Securities Act” means the Securities Act of 1933,
as amended, and the rules and regulations promulgated thereunder.

 

(ii)                                  “Signing Market Price” means $2.08,
representing the consolidated closing bid price of the Common Stock on The
NASDAQ Global Market on the date of this Agreement.

 

(jj)                                “Subsidiary” means any Person the Company
wholly-owns or controls, or in which the Company, directly or indirectly, owns a
majority of the voting stock or similar voting interest, in each case that would
be disclosable pursuant to Item 601(b)(21) of Regulation S-K promulgated under
the Securities Act.

 

(kk)                          “Transaction Documents” means, collectively, this
Agreement and the schedules and exhibits hereto, and each of the other
agreements, documents, certificates and instruments entered into or furnished by
the parties hereto in connection with the transactions contemplated hereby and
thereby.

 

(ll)    “Transfer Agent” means American Stock Transfer & Trust Company LLC, or
such other Person who is then serving as the transfer agent for the Company in
respect of the Common Stock.

 

(mm)                  “VWAP” means in respect of an applicable Accelerated
Purchase Date, the volume weighted average price of the Common Stock on the
Principal Market, as reported on the Principal Market.

 

2.  PURCHASE OF COMMON STOCK.

 

Subject to the terms and conditions set forth in this Agreement, the Company has
the right to sell to the Investor, and the Investor has the obligation to
purchase from the Company, Purchase Shares as follows:

 

(a)                                              Commencement of Regular Sales
of Common Stock.  Upon the satisfaction of the conditions set forth in Sections
7 and 8 hereof (the “Commencement” and the date of satisfaction of such
conditions the “Commencement Date”), the Investor shall purchase $2,000,000
worth of Purchase Shares (such purchase the “Initial Purchase” and such Purchase
Shares are referred herein as “Initial Purchase Shares”) at a price equal to
$2.15 per share. Beginning one (1) Business Day following the Commencement Date,
the Company shall have the right, but not the obligation, to direct the
Investor, by

 

5

--------------------------------------------------------------------------------


 

its delivery to the Investor of a Regular Purchase Notice from time to time, to
purchase up to One Hundred Thousand (100,000) Purchase Shares (each such
purchase a “Regular Purchase”), at the Purchase Price on the Purchase Date;
provided, however, that (i) the Regular Purchase may be increased to up to One
Hundred Twenty-Five Thousand (125,000) Purchase Shares, provided that the
Closing Sale Price of the Common Stock is not below $3.50 on the Purchase Date,
(ii) the Regular Purchase may be increased to up to One Hundred Fifty Thousand
(150,000) Purchase Shares, provided that the Closing Sale Price of the Common
Stock is not below $4.50 on the Purchase Date, and (ii) the Regular Purchase may
be increased to up to One Hundred Seventy-Five Thousand (175,000) Purchase
Shares, provided that the Closing Sale Price of the Common Stock is not below
$5.50 on the Purchase Date (all of which share amounts shall be appropriately
adjusted for any reorganization, recapitalization, non-cash dividend, stock
split or other similar transaction); and provided, further, that the Investor’s
committed obligation under any single Regular Purchase shall not exceed One
Million Dollars ($1,000,000) (which amount shall be appropriately adjusted for
any reorganization, recapitalization, non-cash dividend, stock split or other
similar transaction), unless the parties mutually agree to increase the dollar
amount of any Regular Purchase on any Purchase Date at the applicable Purchase
Price. If the Company delivers any Regular Purchase Notice for a Purchase Amount
in excess of the limitations contained in the immediately preceding sentence,
such Regular Purchase Notice shall be void ab initio to the extent of the amount
by which the number of Purchase Shares set forth in such Regular Purchase Notice
exceeds the number of Purchase Shares which the Company is permitted to include
in such Purchase Notice in accordance herewith, and the Investor shall have no
obligation to purchase such excess Purchase Shares in respect of such Regular
Purchase Notice; provided that the Investor shall remain obligated to purchase
the number of Purchase Shares which the Company is permitted to include in such
Regular Purchase Notice. The Company may deliver a Regular Purchase Notice to
the Investor as often as every Business Day.

 

(b)                                 Accelerated Purchases.  Subject to the terms
and conditions of this Agreement, in addition to purchases of Purchase Shares as
described in Section 2(a) above, the Company shall also have the right, but not
the obligation, to direct the Investor by the Company’s delivery to the Investor
of an Accelerated Purchase Notice from time to time, and the Investor thereupon
shall have the obligation, to buy Purchase Shares at the Accelerated Purchase
Price on the Accelerated Purchase Date in an amount equal to the Accelerated
Purchase Share Amount (each such purchase, an “Accelerated Purchase”).  The
Company may deliver an Accelerated Purchase Notice to the Investor only on a
Purchase Date on which the Closing Sale Price is not below $1.00 (to be
appropriately adjusted for any reorganization, recapitalization, non-cash
dividend, stock split or other similar transaction). If the Company delivers any
Accelerated Purchase Notice for an Accelerated Purchase Share Amount in excess
of the limitations contained in the definition of Accelerated Purchase Share
Amount, such Accelerated Purchase Notice shall be void ab initio to the extent
of the amount by which the number of Purchase Shares set forth in such
Accelerated Purchase Notice exceeds the Accelerated Purchase Share Amount which
the Company is permitted to include in such Accelerated Purchase Notice in
accordance herewith (which shall be confirmed in an Accelerated Purchase
Confirmation (defined below)), and the Investor shall have no obligation to
purchase such excess Purchase Shares in respect of such Accelerated Purchase
Notice; provided that (i) the Investor shall remain obligated to purchase the
Accelerated Purchase Share Amount which the Company is permitted to include in
such Accelerated Purchase Notice and (ii) the parties may mutually agree to
increase the Accelerated Purchase Share Amount on any Accelerated Purchase Date
at the applicable Accelerated Purchase Price. Within one (1) Business Day after
completion of each Accelerated Purchase Date, the Accelerated Purchase Share
Amount and the applicable Accelerated Purchase Price shall be set forth on a
confirmation of the Accelerated Purchase to be provided to the Company by the
Investor (an “Accelerated Purchase Confirmation”). The Company may deliver
multiple Accelerated Purchase Notices to the Investor, subject to and in
accordance with the provisions of this Section 2(b), so long as at least one
(1) Business Day has passed since the most recent Accelerated Purchase was
completed.

 

6

--------------------------------------------------------------------------------


 

(c)                                               Payment for Purchase Shares.  
For each Regular Purchase, the Investor shall pay to the Company an amount equal
to the Purchase Amount with respect to such Regular Purchase as full payment for
such Purchase Shares via wire transfer of immediately available funds on the
same Business Day that the Investor receives such Purchase Shares, if such
Purchase Shares are received by the Investor before 1:00 p.m., Eastern time, or,
if such Purchase Shares are received by the Investor after 1:00 p.m., Eastern
time, the next Business Day.  For each Accelerated Purchase, the Investor shall
pay to the Company an amount equal to the Purchase Amount with respect to such
Accelerated Purchase as full payment for such Purchase Shares via wire transfer
of immediately available funds on the third Business Day following the date that
the Investor receives such Purchase Shares.  If the Company or the Transfer
Agent shall fail for any reason or for no reason to electronically transfer any
Purchase Shares as DWAC Shares in respect of a Regular Purchase or Accelerated
Purchase (as applicable) within three (3) Business Days following the receipt by
the Company of the Purchase Price or Accelerated Purchase Price, respectively,
therefor in compliance with this Section 2(c), and if on or after such Business
Day the Investor purchases (in an open market transaction or otherwise) shares
of Common Stock to deliver in satisfaction of a sale by the Investor of such
Purchase Shares that the Investor anticipated receiving from the Company in
respect of such Regular Purchase or Accelerated Purchase (as applicable), then
the Company shall, within three (3) Business Days after the Investor’s request,
either (i) pay cash to the Investor in an amount equal to the Investor’s total
purchase price (including brokerage commissions, if any) for the shares of
Common Stock so purchased (the “Cover Price”), at which point the Company’s
obligation to deliver such Purchase Shares as DWAC Shares shall terminate, or
(ii) promptly honor its obligation to deliver to the Investor such Purchase
Shares as DWAC Shares and pay cash to the Investor in an amount equal to the
excess (if any) of the Cover Price over the total Purchase Price for such
Regular Purchase plus the Cover Price over the total Accelerated Purchase Price
for such Accelerated Purchase (as applicable).  The Company shall not issue any
fraction of a share of Common Stock upon any Regular Purchase or Accelerated
Purchase.  If the issuance would result in the issuance of a fraction of a share
of Common Stock, the Company shall round such fraction of a share of Common
Stock up or down to the nearest whole share. All payments made under this
Agreement shall be made in lawful money of the United States of America or wire
transfer of immediately available funds to such account as the Company may from
time to time designate by written notice in accordance with the provisions of
this Agreement. Whenever any amount expressed to be due by the terms of this
Agreement is due on any day that is not a Business Day, the same shall instead
be due on the next succeeding day that is a Business Day.

 

(d)                                              Purchase Price Floor.   The
Company and the Investor shall not effect any Regular Purchase under this
Agreement on any Purchase Date that the Closing Sale Price is less than the
Floor Price. “Floor Price” means $1.00, which shall be appropriately adjusted
for any reorganization, recapitalization, non-cash dividend, stock split or
other similar transaction and, effective upon the consummation of any such
reorganization, recapitalization, non-cash dividend, stock split or other
similar transaction, the Floor Price shall mean the lower of (i) the adjusted
price and (ii) $1.00.

 

(e)                                               Compliance with Rules of
Principal Market.

 

(i)                                     Exchange Cap.  Subject to
Section 2(e)(ii) below, the Company shall not issue or sell any shares of Common
Stock pursuant to this Agreement, and the Investor shall not purchase or acquire
any shares of Common Stock pursuant to this Agreement, to the extent that after
giving effect thereto, the aggregate number of shares of Common Stock that would
be issued pursuant to this Agreement would exceed the maximum number of shares
of Common Stock that the Company may issue pursuant to this Agreement and the
transactions contemplated hereby (taking into account all shares of Common Stock
issued or issuable pursuant to any transaction or series of transactions that
may be aggregated with the transactions contemplated by this Agreement under
applicable rules of The NASDAQ Stock Market) without (A) breaching the Company’s
obligations under the applicable rules of

 

7

--------------------------------------------------------------------------------


 

The NASDAQ Stock Market or (B) obtaining stockholder approval under the
applicable rules of The NASDAQ Stock Market (the “Exchange Cap”), unless and
until the Company elects to solicit stockholder approval of the transactions
contemplated by this Agreement and the stockholders of the Company have in fact
approved the transactions contemplated by this Agreement in accordance with the
applicable rules and regulations of The NASDAQ Stock Market and the Certificate
of Incorporation and Bylaws of the Company.  For the avoidance of doubt, the
Company may, but shall be under no obligation to, request its stockholders to
approve the transactions contemplated by this Agreement; provided, that if
stockholder approval is not obtained in accordance with this Section 2(e)(i),
the Exchange Cap shall be applicable for all purposes of this Agreement and the
transactions contemplated hereby at all times during the term of this Agreement
(except as set forth in Section 2(e)(ii) below).

 

(ii)                                  At-Market Transaction.  Notwithstanding
Section 2(e)(i) above, the Exchange Cap shall not be applicable for any purposes
of this Agreement and the transactions contemplated hereby, solely to the extent
that (and only for so long as) the Average Price shall equal or exceed the Base
Price (it being hereby acknowledged and agreed that the Exchange Cap shall be
applicable for all purposes of this Agreement and the transactions contemplated
hereby at all other times during the term of this Agreement, unless the
stockholder approval referred to in Section 2(e)(i) is obtained).

 

(iii)                               General.  The Company shall not issue any
shares of Common Stock pursuant to this Agreement if such issuance would
reasonably be expected to result in (A) a violation of the Securities Act or
(B) a breach of the rules and regulations of The NASDAQ Stock Market. The
provisions of this Section 2(e) shall be implemented in a manner otherwise than
in strict conformity with the terms hereof only if necessary to ensure
compliance with the Securities Act and the rules and regulations of The NASDAQ
Stock Market.

 

(f)                                                Beneficial Ownership
Limitation.  Notwithstanding anything to the contrary contained in this
Agreement, the Company shall not issue or sell, and the Investor shall
not purchase or acquire, any shares of Common Stock under this Agreement which,
when aggregated with all other shares of Common Stock then beneficially owned by
the Investor and its affiliates (as calculated pursuant to Section 13(d) of the
Exchange Act and Rule 13d-3 promulgated thereunder) would result in the
beneficial ownership by the Investor and its affiliates of more than 9.99% of
the then issued and outstanding shares of Common Stock (the “Beneficial
Ownership Limitation”). Upon the written or oral request of the Investor, the
Company shall promptly (but not later than one (1) Business Day) confirm orally
or in writing to the Investor the number of shares of Common Stock then
outstanding. The Investor and the Company shall each cooperate in good faith in
the determinations required hereby and the application hereof. The Investor’s
written certification to the Company of the applicability of the Beneficial
Ownership Limitation, and the resulting effect thereof hereunder at any time,
shall be conclusive with respect to the applicability thereof and such result
absent manifest error.

 

3.                                                   INVESTOR’S REPRESENTATIONS
AND WARRANTIES.

 

The Investor represents and warrants to the Company that as of the date hereof
and as of the Commencement Date:

 

(a)                                 Accredited Investor Status.  The Investor is
an “accredited investor” as that term is defined in Rule 501(a)(3) of Regulation
D promulgated under the Securities Act.

 

(b)                                 Information.  The Investor understands that
its investment in the Securities involves a high degree of risk.  The Investor
(i) is able to bear the economic risk of an investment in the Securities

 

8

--------------------------------------------------------------------------------


 

including a total loss thereof, (ii) has such knowledge and experience in
financial and business matters that it is capable of evaluating the merits and
risks of the proposed investment in the Securities and (iii) has had an
opportunity to ask questions of and receive answers from the officers of the
Company concerning the financial condition and business of the Company and
others matters related to an investment in the Securities.  Neither such
inquiries nor any other due diligence investigations conducted by the Investor
or its representatives shall modify, amend or affect the Investor’s right to
rely on the Company’s representations and warranties contained in Section 4
below. The Investor has sought such accounting, legal and tax advice as it has
considered necessary to make an informed investment decision with respect to its
acquisition of the Securities.

 

(c)                                  No Governmental Review.  The Investor
understands that no U.S. federal or state agency or any other government or
governmental agency has passed on or made any recommendation or endorsement of
the Securities or the fairness or suitability of an investment in the Securities
nor have such authorities passed upon or endorsed the merits of the offering of
the Securities.

 

(d)                                 Validity; Enforcement.  This Agreement has
been duly and validly authorized, executed and delivered on behalf of the
Investor and is a valid and binding agreement of the Investor enforceable
against the Investor in accordance with its terms, subject as to enforceability
to general principles of equity and to applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation and other similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies.

 

(e)                                  Residency.  The Investor is a resident of
the State of Illinois.

 

(f)                                   Certain Transactions and Confidentiality. 
Other than consummating the transactions contemplated hereunder, Investor has
not, nor has any Person acting on behalf of or pursuant to any understanding
with Investor, directly or indirectly executed any purchases or sales, including
Short Sales, of the securities of the Company during the period commencing as of
the time that Investor first received a term sheet (written or oral) as of the
Company or any other Person representing the Company setting forth the material
terms of the transactions contemplated hereunder and ending immediately prior to
the execution hereof.  Other than to other Persons party to this
Agreement, Investor has maintained the confidentiality of all disclosures made
to it in connection with this transaction (including the existence and terms of
this transaction).

 

(g)                                  No Short Selling.  The Investor represents
and warrants to the Company that at no time prior to the date of this Agreement
has any of the Investor, its agents, representatives or affiliates engaged in or
effected, in any manner whatsoever, directly or indirectly, any (i) “short sale”
(as such term is defined in Rule 200 of Regulation SHO of the Exchange Act) of
the Common Stock or (ii) hedging transaction, which establishes a net short
position with respect to the Common Stock.

 

4.                                      REPRESENTATIONS AND WARRANTIES OF THE
COMPANY.

 

The Company represents and warrants to the Investor that as of the date hereof
and as of the Commencement Date:

 

(a)                                 Organization and Qualification. The Company
and each of the Subsidiaries is an entity duly incorporated or otherwise
organized, validly existing and in good standing (where applicable) under the
laws of the jurisdiction of its incorporation or organization, with the
requisite corporate power and authority to own and use its properties and assets
and to carry on its business as currently conducted.  Neither the Company nor
any Subsidiary is in violation or default of any of the provisions of its
respective certificate or articles of formation or incorporation, bylaws or
other organizational or charter

 

9

--------------------------------------------------------------------------------


 

documents.  Each of the Company and the Subsidiaries is duly qualified to
conduct business and is in good standing, where applicable, as a foreign
corporation or other entity in each jurisdiction in which the nature of the
business conducted or property owned by it makes such qualification necessary,
except where the failure to be so qualified or in good standing, as the case may
be, could not have or reasonably be expected to result in a Material Adverse
Effect, and no proceeding has been instituted in any such jurisdiction revoking,
limiting or curtailing or seeking to revoke, limit or curtail such power and
authority or qualification.  The Company has no Subsidiaries except as set forth
on Schedule 4(a).

 

(b)                                 Authorization; Enforcement; Validity. 
(i) The Company has the requisite corporate power and authority to enter into
and perform its obligations under this Agreement and each of the other
Transaction Documents, and to issue the Securities in accordance with the terms
hereof and thereof, (ii) the execution and delivery of the Transaction Documents
by the Company and the consummation by it of the transactions contemplated
hereby and thereby, including without limitation, the issuance of the Commitment
Shares (as defined below in Section 5(e)) and the reservation for issuance and
the issuance of the Purchase Shares issuable under this Agreement, have been
duly authorized by the Company’s Board of Directors and no further consent or
authorization is required by the Company, its Board of Directors or its
stockholders (save to the extent provided in this Agreement), (iii) this
Agreement has been, and each other Transaction Document shall be on the
Commencement Date, duly executed and delivered by the Company and (iv) this
Agreement constitutes, and each other Transaction Document upon its execution on
behalf of the Company, shall constitute, the valid and binding obligations of
the Company enforceable against the Company in accordance with their terms,
except as such enforceability may be limited by general principles of equity or
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally, the enforcement of creditors’
rights and remedies. The Board of Directors of the Company has approved the
resolutions (the “Signing Resolutions”) substantially in the form as set forth
as Exhibit C attached hereto to authorize this Agreement and the transactions
contemplated hereby.  The Signing Resolutions are valid, in full force and
effect and have not been modified or supplemented in any respect.  The Company
has delivered to the Investor a true and correct copy of minutes of the Board of
Directors of the Company adopting the Signing Resolutions.  Except as set forth
in this Agreement, no other approvals or consents of the Company’s Board of
Directors and/or stockholders is necessary under applicable laws and the
Company’s Certificate of Incorporation and/or Bylaws to authorize the execution
and delivery of this Agreement or any of the transactions contemplated hereby,
including, but not limited to, the issuance of the Commitment Shares and the
issuance of the Purchase Shares.

 

(c)                                  Capitalization.  As of the date hereof, the
authorized capital stock of the Company is 125,000,000 shares, which consists of
100,000,000 shares of Common Stock and 25,000,000 shares of preferred stock, par
value $0.0001 per share. Except as disclosed in the Registration Statement or
the SEC Documents (as defined below), (i) no shares of the Company’s capital
stock are subject to preemptive rights or any other similar rights or any liens
or encumbrances suffered or permitted by the Company, (ii) there are no
outstanding debt securities, (iii) there are no outstanding options, warrants,
scrip, rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities or rights convertible into, any shares of capital
stock of the Company or any of its Subsidiaries, or contracts, commitments,
understandings or arrangements by which the Company or any of its Subsidiaries
is or may become bound to issue additional shares of capital stock of the
Company or any of its Subsidiaries or options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, any shares of capital stock of the
Company or any of its Subsidiaries, (iv) there are no agreements or arrangements
under which the Company or any of its Subsidiaries is obligated to register the
sale of any of their securities under the Securities Act, (v) there are no
outstanding securities or instruments of the Company or any of its Subsidiaries
which contain any redemption or similar provisions, and there are no contracts,
commitments, understandings or

 

10

--------------------------------------------------------------------------------


 

arrangements by which the Company or any of its Subsidiaries is or may become
bound to redeem a security of the Company or any of its Subsidiaries, (vi) there
are no securities or instruments containing anti-dilution or similar provisions
that will be triggered by the issuance of the Securities as described in this
Agreement and (vii) the Company does not have any stock appreciation rights or
“phantom stock” plans or agreements or any similar plan or agreement.  The
Company has furnished to the Investor true and correct copies of the Company’s
Sixth Amended and Restated Certificate of Incorporation, as in effect on the
date hereof (the “Certificate of Incorporation”), and the Company’s Amended and
Restated Bylaws, as in effect on the date hereof (the “Bylaws”), and summaries
of the terms of all securities convertible into or exercisable for Common Stock,
if any, and copies of any documents containing the material rights of the
holders thereof in respect thereto.

 

(d)                                 Issuance of Securities.  Upon issuance and
payment thereof in accordance with the terms and conditions of this Agreement,
the Purchase Shares shall be validly issued, fully paid and nonassessable and
free from all taxes, liens, charges, restrictions, rights of first refusal and
preemptive rights with respect to the issue thereof, with the holders being
entitled to all rights accorded to a holder of Common Stock.  The Initial
Commitment Shares (as defined below in Section 5(e)) have been duly authorized
and, upon issuance in accordance with the terms of this Agreement, shall be
validly issued, fully paid and nonassessable and free from all taxes, liens,
charges, restrictions, rights of first refusal and preemptive rights with
respect to the issue thereof, with the holders being entitled to all rights
accorded to a holder of Common Stock. 8,500,000 shares of Common Stock have been
duly authorized and reserved for issuance upon purchase under this Agreement as
Purchase Shares. 34,455 shares of Common Stock (subject to equitable adjustment
for any reorganization, recapitalization, non-cash dividend, stock split or
other similar transaction) have been duly authorized and reserved for issuance
as Additional Commitment Shares (as defined below in Section 5(e)) in accordance
with this Agreement. When issued in accordance with this Agreement, the
Additional Commitment Shares shall be validly issued, fully paid and
nonassessable and free from all taxes, liens, charges, restrictions, rights of
first refusal and preemptive rights with respect to the issue thereof, with the
holders being entitled to all rights accorded to a holder of Common Stock. The
Securities are being issued pursuant to the Registration Statement and the
issuance of the Securities has been registered by the Company pursuant to the
Securities Act.  Upon receipt of the Purchase Shares and the Commitment Shares,
the Investor will have good and marketable title to such Securities and such
Securities will be immediately freely tradable on the Principal Market.

 

(e)                                  No Conflicts.  The execution, delivery and
performance of the Transaction Documents by the Company and the consummation by
the Company of the transactions contemplated hereby and thereby (including,
without limitation, the reservation for issuance and issuance of the Purchase
Shares and the Commitment Shares) will not (i) result in a violation of the
Certificate of Incorporation, any Certificate of Designations, Preferences and
Rights of any outstanding series of preferred stock of the Company or the Bylaws
or (ii) conflict with, or constitute a default (or an event which with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which the Company or any of its
Subsidiaries is a party, or result in a violation of any law, rule, regulation,
order, judgment or decree (including federal and state securities laws and
regulations and the rules and regulations of the Principal Market applicable to
the Company or any of its Subsidiaries) or by which any property or asset of the
Company or any of its Subsidiaries is bound or affected, except in the case of
conflicts, defaults, terminations, amendments, accelerations, cancellations and
violations under clause (ii), which could not reasonably be expected to result
in a Material Adverse Effect.  Neither the Company nor its Subsidiaries is in
violation of any term of or in default under its Certificate of Incorporation,
any Certificate of Designation, Preferences and Rights of any outstanding series
of preferred stock of the Company or Bylaws or their organizational charter or
Bylaws, respectively.  Neither the Company nor any of its Subsidiaries is in
violation of any term of or is in default under any material contract,

 

11

--------------------------------------------------------------------------------


 

agreement, mortgage, indebtedness, indenture, instrument, judgment, decree or
order or any statute, rule or regulation applicable to the Company or its
Subsidiaries, except for possible conflicts, defaults, terminations or
amendments which could not reasonably be expected to have a Material Adverse
Effect.  The business of the Company and its Subsidiaries is not being
conducted, and shall not be conducted, in violation of any law, ordinance,
regulation of any governmental entity, except for possible violations, the
sanctions for which either individually or in the aggregate could not reasonably
be expected to have a Material Adverse Effect.  Except as specifically
contemplated by this Agreement and as required under the Securities Act or
applicable state securities laws and the rules and regulations of the Principal
Market, the Company is not required to obtain any consent, authorization or
order of, or make any filing or registration with, any court or governmental
agency or any regulatory or self-regulatory agency in order for it to execute,
deliver or perform any of its obligations under or contemplated by the
Transaction Documents in accordance with the terms hereof or thereof.  Except as
set forth elsewhere in this agreement, all consents, authorizations, orders,
filings and registrations which the Company is required to obtain pursuant to
the preceding sentence shall be obtained or effected on or prior to the
Commencement Date.  Since one year prior to the date hereof, the Company has not
received nor delivered any notices or correspondence from or to the Principal
Market.  The Principal Market has not commenced any delisting proceedings
against the Company.

 

(f)                                   SEC Documents; Financial Statements.
Except for the Current Report on Form 8-K filed on June 4, 2015, the Company has
filed all reports, schedules, forms, statements and other documents required to
be filed by the Company under the Securities Act and the Exchange Act, including
pursuant to Section 13(a) or 15(d) thereof, for the twelve months preceding the
date hereof (or such shorter period as the Company was required by law or
regulation to file such material) (the foregoing materials, including the
exhibits thereto and documents incorporated by reference therein, being
collectively referred to herein as the “SEC Documents”) on a timely basis or has
received a valid extension of such time of filing and has filed any such SEC
Documents prior to the expiration of any such extension.  As of their respective
dates and to the Company’s knowledge, the SEC Documents complied in all material
respects with the requirements of the Securities Act and the Exchange Act, as
applicable.   None of the SEC Documents, when filed, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading. The
financial statements of the Company included in the SEC Documents comply in all
material respects with applicable accounting requirements and the rules and
regulations of the SEC with respect thereto as in effect at the time of
filing.  Such financial statements have been prepared in accordance with United
States generally accepted accounting principles applied on a consistent basis
during the periods involved (“GAAP”), except as may be otherwise specified in
such financial statements or the notes thereto and except that unaudited
financial statements may not contain all footnotes required by GAAP, and fairly
present in all material respects the financial position of the Company and its
consolidated Subsidiaries as of and for the dates thereof and the results of
operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal, immaterial, year-end audit adjustments.  Except
as publicly available through the SEC’s Electronic Data Gathering, Analysis, and
Retrieval system (EDGAR) or in connection with a confidential treatment request
submitted to the SEC, the Company has received no notices or correspondence from
the SEC for the one year preceding the date hereof other than SEC comment
letters relating to the Company’s filings under the Exchange Act and the
Securities Act.  There are no “open” SEC comments.  The SEC has not commenced
any enforcement proceedings against the Company or any of its Subsidiaries.

 

(g)                                  Absence of Certain Changes.  Since
December 31, 2014, there has been no material adverse change in the business,
properties, operations, financial condition or results of operations of the
Company or its Subsidiaries.  The Company has not taken any steps, and does not
currently expect to take any steps, to seek protection pursuant to any
Bankruptcy Law nor does the Company or any of its

 

12

--------------------------------------------------------------------------------


 

Subsidiaries have any knowledge or reason to believe that its creditors intend
to initiate involuntary bankruptcy or insolvency proceedings.  The Company is
financially solvent and is generally able to pay its debts as they become due.

 

(h)                                 Absence of Litigation. Except as disclosed
in the Registration Statement or the SEC Documents, there is no action, suit,
proceeding, inquiry or investigation before or by any court, public board,
government agency, self-regulatory organization or body pending or, to the
knowledge of the Company or any of its Subsidiaries, threatened against or
affecting the Company, the Common Stock or any of the Company’s Subsidiaries or
any of the Company’s or the Company’s Subsidiaries’ officers or directors in
their capacities as such, which could reasonably be expected to have a Material
Adverse Effect.

 

(i)                                     Acknowledgment Regarding Investor’s
Status.  The Company acknowledges and agrees that the Investor is acting solely
in the capacity of arm’s length purchaser with respect to the Transaction
Documents and the transactions contemplated hereby and thereby.  The Company
further acknowledges that the Investor is not acting as a financial advisor or
fiduciary of the Company (or in any similar capacity) with respect to the
Transaction Documents and the transactions contemplated hereby and thereby and
any advice given by the Investor or any of its representatives or agents in
connection with the Transaction Documents and the transactions contemplated
hereby and thereby is merely incidental to the Investor’s purchase of the
Securities.  The Company further represents to the Investor that the Company’s
decision to enter into the Transaction Documents has been based solely on the
independent evaluation by the Company and its representatives and advisors.

 

(j)                                    No Integrated Offering.  Neither the
Company, nor any of its affiliates, nor any Person acting on its or their behalf
has, directly or indirectly, made any offers or sales of any security or
solicited any offers to buy any security, under circumstances that would cause
this offering of the Securities to be integrated with prior offerings by the
Company in a manner that would require stockholder approval pursuant to the
rules of the Principal Market on which any of the securities of the Company are
listed or designated. The issuance and sale of the Securities hereunder does not
contravene the rules and regulations of the Principal Market.

 

(k)                              Intellectual Property Rights.  Except as
disclosed in the Registration Statement or the SEC Documents, the Company and
its Subsidiaries own or possess adequate rights or licenses to use all material
trademarks, trade names, service marks, service mark registrations, service
names, patents, patent rights, copyrights, inventions, licenses, approvals,
governmental authorizations, trade secrets and rights necessary to conduct their
respective businesses as now conducted.  None of the Company’s material
trademarks, trade names, service marks, service mark registrations, service
names, patents, patent rights, copyrights, inventions, licenses, approvals,
government authorizations, trade secrets or other intellectual property rights
have expired or terminated, or, by the terms and conditions thereof, could
expire or terminate within two years from the date of this Agreement.   The
Company and its Subsidiaries do not have any knowledge of any infringement by
the Company or its Subsidiaries of any material trademark, trade name rights,
patents, patent rights, copyrights, inventions, licenses, service names, service
marks, service mark registrations, trade secret or other similar rights of
others, or of any such development of similar or identical trade secrets or
technical information by others and there is no claim, action or proceeding
being made or brought against, or to the Company’s knowledge, being threatened
against, the Company or its Subsidiaries regarding trademark, trade name,
patents, patent rights, invention, copyright, license, service names, service
marks, service mark registrations, trade secret or other infringement, which
could reasonably be expected to have a Material Adverse Effect.

 

13

--------------------------------------------------------------------------------


 

(l)                                     Environmental Laws.  Except as disclosed
in the Registration Statement or the SEC Documents, the Company and its
Subsidiaries (i) are in compliance with any and all applicable foreign, federal,
state and local laws and regulations relating to the protection of human health
and safety, the environment or hazardous or toxic substances or wastes,
pollutants or contaminants (“Environmental Laws”), (ii) have received all
permits, licenses or other approvals required of them under applicable
Environmental Laws to conduct their respective businesses and (iii) are in
compliance with all terms and conditions of any such permit, license or
approval, except where, in each of the three foregoing clauses, the failure to
so comply could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

 

(m)                             Title.  Except as disclosed in the Registration
Statement or the SEC Documents, the Company and the Subsidiaries have good and
marketable title in fee simple to all real property owned by them and good and
marketable title in all personal property owned by them that is material to the
business of the Company and the Subsidiaries, in each case free and clear of all
liens, encumbrances and defects (“Liens”) and, except for Liens as do not
materially affect the value of such property and do not materially interfere
with the use made and proposed to be made of such property by the Company and
the Subsidiaries and Liens for the payment of federal, state or other taxes, the
payment of which is neither delinquent nor subject to penalties.  Any real
property and facilities held under lease by the Company and the Subsidiaries are
held by them under valid, subsisting and enforceable leases with which the
Company and the Subsidiaries are in compliance with such exceptions as are not
material and do not interfere with the use made and proposed to be made of such
property and buildings by the Company and its Subsidiaries.

 

(n)                                 Insurance.  The Company and each of its
Subsidiaries are insured by insurers of recognized financial responsibility
against such losses and risks and in such amounts as management of the Company
believes to be prudent and customary in the businesses in which the Company and
its Subsidiaries are engaged.  Neither the Company nor any such Subsidiary has
been refused any insurance coverage sought or applied for and neither the
Company nor any such Subsidiary has any reason to believe that it will not be
able to renew its existing insurance coverage as and when such coverage expires
or to obtain similar coverage from similar insurers as may be necessary to
continue its business at a cost that would not materially and adversely affect
the condition, financial or otherwise, or the earnings, business or operations
of the Company and its Subsidiaries, taken as a whole.

 

(o)                                 Regulatory Permits.  Except as disclosed in
the Registration Statement or the SEC Documents, the Company and its
Subsidiaries possess all material certificates, authorizations and permits
issued by the appropriate federal, state or foreign regulatory authorities
necessary to conduct their respective businesses, and neither the Company nor
any such Subsidiary has received any notice of proceedings relating to the
revocation or modification of any such certificate, authorization or permit.

 

(p)                                 Tax Status.  Except as disclosed in the
Registration Statement or the SEC Documents, the Company and each of its
Subsidiaries has made or filed all federal and state income and all other
material tax returns, reports and declarations required by any jurisdiction to
which it is subject (unless and only to the extent that the Company and each of
its Subsidiaries has set aside on its books provisions reasonably adequate for
the payment of all unpaid and unreported taxes) and has paid all taxes and other
governmental assessments and charges that are material in amount, shown or
determined to be due on such returns, reports and declarations, except those
being contested in good faith and has set aside on its books provision
reasonably adequate for the payment of all taxes for periods subsequent to the
periods to which such returns, reports or declarations apply.  There are no
unpaid taxes in any material amount claimed to be due by the taxing authority of
any jurisdiction, and the officers of the Company know of no basis for any such
claim.

 

14

--------------------------------------------------------------------------------


 

(q)                                 Transactions With Affiliates.   Except as
disclosed in the Registration Statement or the SEC Documents, none of the
officers or directors of the Company and, to the knowledge of the Company, none
of the employees of the Company is presently a party to any transaction with the
Company or any Subsidiary (other than for services as employees, officers and
directors), including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the knowledge of the Company, any entity in
which any officer, director, or any such employee has a substantial interest or
is an officer, director, trustee or partner, in each case in excess of $120,000
other than for (i) payment of salary or consulting fees for services rendered,
(ii) reimbursement for expenses incurred on behalf of the Company and
(iii) other employee benefits, including stock option agreements under any stock
option plan of the Company.

 

(r)                                    Application of Takeover Protections.  The
Company and its board of directors have taken or will take prior to the
Commencement Date all necessary action, if any, in order to render inapplicable
any control share acquisition, business combination, poison pill (including any
distribution under a rights agreement) or other similar anti-takeover provision
under the Certificate of Incorporation or the laws of the state of its
incorporation which is or could become applicable to the Investor as a result of
the transactions contemplated by this Agreement, including, without limitation,
the Company’s issuance of the Securities and the Investor’s ownership of the
Securities.

 

(s)                                   Disclosure.  Except with respect to the
material terms and conditions of the transactions contemplated by the
Transaction Documents that will be timely publicly disclosed by the Company, the
Company confirms that neither it nor any other Person acting on its behalf has
provided the Investor or its agents or counsel with any information that it
believes constitutes or might constitute material, non-public information which
is not otherwise disclosed in the Registration Statement or any Prospectus
Supplements thereto.   The Company understands and confirms that the Investor
will rely on the foregoing representation in effecting purchases and sales of
securities of the Company.  All of the disclosure furnished by or on behalf of
the Company to the Investor regarding the Company, its business and the
transactions contemplated hereby, including the disclosure schedules to this
Agreement, is true and correct in all material respects and does not contain any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements made therein, in light of the circumstances
under which they were made, not misleading. The press releases disseminated by
the Company during the 12 months preceding the date of this Agreement taken as a
whole do not contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made and
when made, not misleading.  The Company acknowledges and agrees that the
Investor neither makes nor has made any representations or warranties with
respect to the transactions contemplated hereby other than those specifically
set forth in Section 3 hereof.

 

(t)                                    Foreign Corrupt Practices.   Neither the
Company, nor to the knowledge of the Company, any agent or other Person acting
on behalf of the Company, has (i) directly or indirectly, used any funds for
unlawful contributions, gifts, entertainment or other unlawful expenses related
to foreign or domestic political activity, (ii) made any unlawful payment to
foreign or domestic government officials or employees or to any foreign or
domestic political parties or campaigns from corporate funds, (iii) failed to
disclose fully any contribution made by the Company (or made by any Person
acting on its behalf of which the Company is aware) which is in violation of
law, or (iv) violated in any material respect any provision of the Foreign
Corrupt Practices Act of 1977, as amended.

 

15

--------------------------------------------------------------------------------


 

(u)                                 Registration Statement.  The Company has
prepared and filed with the SEC in accordance with the provisions of the
Securities Act the Registration Statement. The Registration Statement was
declared effective by order of the SEC on January 15, 2015. The Registration
Statement is effective pursuant to the Securities Act and available for the
issuance of the Securities thereunder, and the Company has not received any
written notice that the SEC has issued or intends to issue a stop order or other
similar order with respect to the Registration Statement or the Prospectus or
that the SEC otherwise has (i) suspended or withdrawn the effectiveness of the
Registration Statement or (ii) issued any order preventing or suspending the use
of the Prospectus or any Prospectus Supplement, in either case, either
temporarily or permanently or intends or has threatened in writing to do so. The
“Plan of Distribution” section of the Prospectus permits the issuance of the
Securities hereunder. At the time the Registration Statement and any amendments
thereto became effective, at the date of this Agreement and at each deemed
effective date thereof pursuant to Rule 430B(f)(2) of the Securities Act, the
Registration Statement and any amendments thereto complied and will comply in
all material respects with the requirements of the Securities Act and did not
and will not contain any untrue statement of a material fact or omit to state
any material fact required to be stated therein or necessary to make the
statements therein not misleading; and the Base Prospectus and any Prospectus
Supplement thereto, at the time such Base Prospectus or such Prospectus
Supplement thereto was issued and on the Commencement Date, complied and will
comply in all material respects with the requirements of the Securities Act and
did not and will not contain an untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements therein, in
light of the circumstances under which they were made, not misleading; provided
that this representation and warranty does not apply to statements in or
omissions from any Prospectus Supplement made in reliance upon and in conformity
with information relating to the Investor furnished to the Company in writing by
or on behalf of the Investor expressly for use therein. The Company meets all of
the requirements for the use of a registration statement on Form S-3 pursuant to
the Securities Act for the offering and sale of the Securities contemplated by
this Agreement without reliance on General Instruction I.B.6. of Form S-3, and
the SEC has not notified the Company of any objection to the use of the form of
the Registration Statement pursuant to Rule 401(g)(1) of the Securities Act. The
Registration Statement, as of its effective date, meets the requirements set
forth in Rule 415(a)(1)(x) pursuant to the Securities Act. At the earliest time
after the filing of the Registration Statement that the Company or another
offering participant made a bona fide offer (within the meaning of
Rule 164(h)(2) of the Securities Act) relating to any of the Securities, the
Company was not and is not an Ineligible Issuer (as defined in Rule 405 of the
Securities Act).  The Company has not distributed any offering material in
connection with the offering and sale of any of the Securities, and, until the
Investor does not hold any of the Securities, shall not distribute any offering
material in connection with the offering and sale of any of the Securities, to
or by the Investor, in each case, other than the Registration Statement or any
amendment thereto, the Prospectus or any Prospectus Supplement required pursuant
to applicable law or the Transaction Documents. The Company has not made, and
agrees that unless it obtains the prior written consent of the Investor it will
not make, an offer relating to the Securities that would constitute a “free
writing prospectus” as defined in Rule 405 under the Securities Act. The Company
shall comply with the requirements of Rules 164 and 433 under the Securities Act
applicable to any such free writing prospectus consented to by the Investor,
including in respect of timely filing with the SEC, legending and record
keeping.

 

(v)                                 DTC Eligibility.  The Company, through the
Transfer Agent, currently participates in the DTC Fast Automated Securities
Transfer (FAST) Program and the Common Stock can be transferred electronically
to third parties via the DTC Fast Automated Securities Transfer (FAST) Program.

 

(w)                               Sarbanes-Oxley. The Company is in material
compliance with all provisions of the Sarbanes-Oxley Act of 2002, as amended,
which are applicable to it as of the date hereof.

 

16

--------------------------------------------------------------------------------


 

(x)                                 Certain Fees. Except as disclosed on
Schedule 4(x), no brokerage or finder’s fees or commissions are or will be
payable by the Company to any broker, financial advisor or consultant, finder,
placement agent, investment banker, bank or other Person with respect to the
transactions contemplated by the Transaction Documents. Except as disclosed on
Schedule 4(x), the Investor shall have no obligation with respect to any fees or
with respect to any claims made by or on behalf of other Persons for fees of a
type contemplated in this Section 4(x) that may be due in connection with the
transactions contemplated by the Transaction Documents.

 

(y)                                 Investment Company. The Company is not, and
immediately after receipt of payment for the Securities will not be, an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.

 

(z)                                  Listing and Maintenance Requirements. The
Common Stock is registered pursuant to Section 12(b) of the Exchange Act, and
the Company has taken no action designed to, or which to its knowledge is likely
to have the effect of, terminating the registration of the Common Stock pursuant
to the Exchange Act nor has the Company received any notification that the SEC
is currently contemplating terminating such registration. The Company has not,
in the twelve (12) months preceding the date hereof, received any notice from
the Principal Market to the effect that the Company is not in compliance with
the listing or maintenance requirements of the Principal Market. The Company is
in compliance with all such listing and maintenance requirements.

 

(aa)                          Accountants.  The Company’s accountants are set
forth in the SEC Documents and, to the knowledge of the Company, such
accountants are an independent registered public accounting firm as required by
the Securities Act.

 

(bb)                          No Market Manipulation. The Company has not, and
to its knowledge no Person acting on its behalf has, (i) taken, directly or
indirectly, any action designed to cause or to result in the stabilization or
manipulation of the price of any security of the Company to facilitate the sale
or resale of any of the Securities, (ii) sold, bid for, purchased, or, paid any
compensation for soliciting purchases of, any of the Securities, or (iii) paid
or agreed to pay to any Person any compensation for soliciting another to
purchase any other securities of the Company.

 

(cc)                            Shell Company Status. The Company is not
currently, and has never been, an issuer identified in Rule 144(i)(1) under the
Securities Act.

 

5.                                      COVENANTS.

 

(a)                                 Filing of Current Report and Initial
Prospectus Supplement.  The Company agrees that it shall, within the time
required under the Exchange Act, file with the SEC a report on Form 8-K relating
to the transactions contemplated by, and describing the material terms and
conditions of, the Transaction Documents (the “Current Report”). The Company
further agrees that it shall, within the time required under Rule 424(b) under
the Securities Act, file with the SEC the Initial Prospectus Supplement pursuant
to Rule 424(b) under the Securities Act specifically relating to the
transactions contemplated by, and describing the material terms and conditions
of, the Transaction Documents, containing information previously omitted at the
time of effectiveness of the Registration Statement in reliance on Rule 430B
under the Securities Act, and disclosing all information relating to the
transactions contemplated hereby required to be disclosed in the Registration
Statement and the Prospectus as of the date of the Initial Prospectus
Supplement, including, without limitation, information required to be disclosed
in the section captioned “Plan of Distribution” in the Prospectus. The Investor
acknowledges that it will be identified in the Initial Prospectus Supplement as
an underwriter within the meaning of Section 2(a)(11) of the

 

17

--------------------------------------------------------------------------------


 

Securities Act. The Company shall permit the Investor to review and comment upon
the Current Report and the Initial Prospectus Supplement at least two
(2) Business Days prior to their filing with the SEC, the Company shall give due
consideration to all such comments, and the Company shall not file the Current
Report or the Initial Prospectus Supplement with the SEC in a form to which the
Investor reasonably objects. The Investor shall use its reasonable best efforts
to comment upon the Current Report and the Initial Prospectus Supplement within
one (1) Business Day from the date the Investor receives the final pre-filing
draft version thereof from the Company. The Investor shall furnish to the
Company such information regarding itself, the Securities held by it and the
intended method of distribution thereof, including any arrangement between the
Investor and any other Person relating to the sale or distribution of the
Securities, as shall be reasonably requested by the Company in connection with
the preparation and filing of the Current Report and the Initial Prospectus
Supplement, and shall otherwise cooperate with the Company as reasonably
requested by the Company in connection with the preparation and filing of the
Current Report and the Initial Prospectus Supplement with the SEC.

 

(b)                                 Blue Sky. The Company shall take all such
action, if any, as is reasonably necessary in order to obtain an exemption for
or to register or qualify (i) the issuance of the Commitment Shares and the sale
of the Purchase Shares to the Investor under this Agreement and (ii) any
subsequent resale of the Commitment Shares and all Purchase Shares by the
Investor, in each case, under applicable securities or “Blue Sky” laws of the
states of the United States in such states as is reasonably requested by the
Investor from time to time, and shall provide evidence of any such action so
taken to the Investor.

 

(c)                                  Listing/DTC.  The Company shall promptly
secure the listing of all of the Purchase Shares and Commitment Shares to be
issued to the Investor hereunder on the Principal Market (subject to official
notice of issuance) and upon each other national securities exchange or
automated quotation system, if any, upon which the Common Stock is then listed,
and shall use commercially reasonable efforts to maintain, so long as any shares
of Common Stock shall be so listed, such listing of all such Securities from
time to time issuable hereunder. The Company shall use commercially reasonable
efforts to maintain the listing of the Common Stock on the Principal Market and
shall comply in all respects with the Company’s reporting, filing and other
obligations under the bylaws or rules and regulations of the Principal Market.
Neither the Company nor any of its Subsidiaries shall take any action that would
reasonably be expected to result in the delisting or suspension of the Common
Stock on the Principal Market.  The Company shall promptly, and in no event
later than the following Business Day, provide to the Investor copies of any
notices it receives from the Principal Market regarding the continued
eligibility of the Common Stock for listing on the Principal Market; provided,
however, that the Company shall not be required to provide the Investor copies
of any such notice that the Company reasonably believes constitutes material
non-public information and the Company would not be required to publicly
disclose such notice in any report or statement filed with the SEC under the
Exchange Act (including on Form 8-K) or the Securities Act. The Company shall
pay all fees and expenses in connection with satisfying its obligations under
this Section 5(c).  The Company shall take all action necessary to ensure that
its Common Stock can be transferred electronically as DWAC Shares.

 

(d)                                 Prohibition of Short Sales and Hedging
Transactions.  The Investor agrees that beginning on the date of this Agreement
and ending on the date of termination of this Agreement as provided in
Section 11, the Investor and its agents, representatives and affiliates shall
not in any manner whatsoever enter into or effect, directly or indirectly, any
(i) “short sale” (as such term is defined in Rule 200 of Regulation SHO of the
Exchange Act) of the Common Stock or (ii) hedging transaction, which establishes
a net short position with respect to the Common Stock.

 

(e)                                  Issuance of Commitment Shares.  In
consideration for the Investor’s execution and delivery of this Agreement, the
Company shall cause the Transfer Agent to issue, on the Commencement

 

18

--------------------------------------------------------------------------------


 

Date, 103,364 shares of Common Stock (the “Initial Commitment Shares”) directly
to the Investor electronically as DWAC Shares and shall deliver to the Transfer
Agent the Irrevocable Transfer Agent Instructions with respect to the issuance
of the Commitment Shares.  For the avoidance of doubt, all of the Initial
Commitment Shares shall be fully earned as of the date of this Agreement,
whether or not the Commencement shall occur or any Purchase Shares are purchased
by the Investor under this Agreement and irrespective of any termination of this
Agreement.  In connection with each Regular Purchase and each Accelerated
Purchase of Purchase Shares hereunder, the Company shall issue to the Investor a
number of shares of Common Stock (the “Additional Commitment Shares” and,
collectively with the Initial Commitment Shares, the “Commitment Shares”) equal
to the product of (x) 34,455 and (y) the Purchase Amount Fraction.  The
“Purchase Amount Fraction” shall mean a fraction, the numerator of which is the
Purchase Amount purchased by the Investor with respect to such Regular Purchase
and Accelerated Purchase (as applicable) of Purchase Shares and the denominator
of which is Fifteen Million Dollars ($15,000,000).  The Additional Commitment
Shares shall be issued to the Investor on the same Business Day as Purchase
Shares are issued to the Investor in connection with the applicable Regular
Purchase and Accelerated Purchase (as applicable) in accordance with
Section 2(c). The Additional Commitment Shares shall be equitably adjusted for
any reorganization, recapitalization, non-cash dividend, stock split or other
similar transaction.  For the avoidance of doubt, the Additional Commitment
Shares shall be fully earned as of the date of their issuance pursuant to this
Agreement, whether or not any additional Purchase Shares are purchased
thereafter by the Investor under this Agreement and irrespective of any
termination of this Agreement.

 

(f)                                   Due Diligence; Non-Public Information. 
The Investor shall have the right, from time to time as the Investor may
reasonably deem appropriate and upon reasonable advance notice to the Company,
to perform reasonable due diligence on the Company during normal business
hours.  The Company and its officers and employees shall provide information and
reasonably cooperate with the Investor in connection with any reasonable request
by the Investor related to the Investor’s due diligence of the Company.  Each
party hereto agrees not to disclose any Confidential Information of the other
party to any third party and shall not use the Confidential Information for any
purpose other than in connection with, or in furtherance of, the transactions
contemplated hereby.  Each party hereto acknowledges that the Confidential
Information shall remain the property of the disclosing party and agrees that it
shall take all reasonable measures to protect the secrecy of any Confidential
Information disclosed by the other party. The Company confirms that neither it
nor any other Person acting on its behalf shall provide the Investor or its
agents or counsel with any information that constitutes or might constitute
material, non-public information, unless a simultaneous public announcement
thereof is made by the Company in the manner contemplated by Regulation FD. In
the event of a breach of the foregoing covenant by the Company or any Person
acting on its behalf (as determined in the reasonable good faith judgment of the
Investor), in addition to any other remedy provided herein or in the other
Transaction Documents, the Investor shall have the right to make a public
disclosure, in the form of a press release, public advertisement or otherwise,
of such material, non-public information without the prior approval by the
Company; provided the Investor shall have first provided notice to the Company
that it believes it has received information that constitutes material,
non-public information, the Company shall have at least 24 hours to publicly
disclose such material, non-public information prior to any such disclosure by
the Investor, and the Company shall have failed to publicly disclose such
material, non-public information within such time period. The Investor shall not
have any liability to the Company, any of its Subsidiaries, or any of their
respective directors, officers, employees, stockholders or agents, for any such
disclosure. The Company understands and confirms that the Investor shall be
relying on the foregoing covenants in effecting transactions in securities of
the Company.

 

(g)                                  Purchase Records. The Investor and the
Company shall each maintain records showing the remaining Available Amount at
any given time and the dates and Purchase Amounts for each Regular

 

19

--------------------------------------------------------------------------------


 

Purchase and Accelerated Purchase or shall use such other method, reasonably
satisfactory to the Investor and the Company.

 

(h)                                 Taxes.   The Company shall pay any and all
transfer, stamp or similar taxes that may be payable with respect to the
issuance and delivery of any shares of Common Stock to the Investor made under
this Agreement.

 

(i)                                     Effective Registration Statement;
Current Prospectus; Securities Law Compliance. The Company shall use its
reasonable best efforts to keep the Registration Statement effective pursuant to
Rule 415 promulgated under the Securities Act, and to keep the Registration
Statement and the Prospectus current and available for issuances and sales of
all of the Securities by the Company to the Investor, and for the resale by the
Investor, at all times until the earlier of (i) the date on which the Investor
shall have sold all the Securities and no Available Amount remains under this
Agreement and (ii) 90 days following the Maturity Date (the “Registration
Period”). Without limiting the generality of the foregoing, during the
Registration Period, the Company shall (a) take all action necessary to cause
the Common Stock to continue to be registered as a class of securities under
Sections 12(b) or 12(g) of the Exchange Act, shall comply with its reporting and
filing obligations under the Exchange Act, and shall not take any action or file
any document (whether or not permitted by the Exchange Act) to terminate or
suspend such registration or to terminate or suspend its reporting and filing
obligations under the Exchange Act, and (b) prepare and file with the SEC, at
the Company’s expense, such amendments (including, without limitation,
post-effective amendments) to the Registration Statement and such Prospectus
Supplements pursuant to Rule 424(b) under the Securities Act, in each case, as
may be necessary to keep the Registration Statement effective pursuant to
Rule 415 promulgated under the Securities Act, and to keep the Registration
Statement and the Prospectus current and available for issuances and sales of
all of the Securities by the Company to the Investor, and for the resale of all
of the Securities by the Investor, at all times during the Registration Period
(it being hereby acknowledged and agreed that the Company shall prepare and file
with the SEC, at the Company’s expense, immediately prior to the third
anniversary of the initial effective date of the Registration Statement (the
“Renewal Date”), a new Registration Statement relating to the Securities, in a
form satisfactory to the Investor and its counsel, and the Company shall use its
reasonable best efforts to cause such Registration Statement to be declared
effective within 180 days after the Renewal Date unless the Registration Period
has lapsed). The Investor shall furnish to the Company such information
regarding itself, the Securities held by it and the intended method of
distribution thereof as shall be reasonably requested by the Company in
connection with the preparation and filing of any such amendment to the
Registration Statement (or new Registration Statement) or any such Prospectus
Supplement, and shall otherwise cooperate with the Company as reasonably
requested by the Company in connection with the preparation and filing of any
such amendment to the Registration Statement (or new Registration Statement) or
any such Prospectus Supplement. The Company shall comply with all applicable
federal, state and foreign securities laws in connection with the offer,
issuance and sale of the Securities contemplated by the Transaction Documents.
Without limiting the generality of the foregoing, neither the Company nor any of
its officers, directors or affiliates will take, directly or indirectly, any
action designed or intended to stabilize or manipulate the price of any security
of the Company, or which would reasonably be expected to cause or result in,
stabilization or manipulation of the price of any security of the Company.

 

(j)                                    Stop Orders.  The Company shall advise
the Investor promptly (but in no event later than 24 hours) and shall confirm
such advice in writing: (i) of the Company’s receipt of notice of any request by
the SEC for amendment of or a supplement to the Registration Statement, the
Prospectus, any Prospectus Supplement or for any additional information with
respect thereto; (ii) of the Company’s receipt of notice of the issuance by the
SEC of any stop order suspending the effectiveness of the Registration Statement
or prohibiting or suspending the use of the Prospectus or any Prospectus

 

20

--------------------------------------------------------------------------------


 

Supplement, or of the Company’s receipt of any notification of the suspension of
qualification of the Securities for offering or sale in any jurisdiction or the
initiation or contemplated initiation of any proceeding for such purpose; and
(iii) of the Company becoming aware of the happening of any event, which makes
any statement of a material fact made in the Registration Statement, the
Prospectus or any Prospectus Supplement untrue or which requires the making of
any additions to or changes to the statements then made in the Registration
Statement, the Prospectus or any Prospectus Supplement in order to state a
material fact required by the Securities Act to be stated therein or necessary
in order to make the statements then made therein (in the case of the Prospectus
or any Prospectus Supplement, in light of the circumstances under which they
were made) not misleading, or of the necessity to amend the Registration
Statement or supplement the Prospectus or any Prospectus Supplement to comply
with the Securities Act or any other law. The Company shall not be required to
disclose to the Investor the substance or specific reasons of any of the events
set forth in clauses (i) through (iii) of the immediately preceding sentence,
but rather, shall only be required to disclose that the event has occurred. The
Company shall not deliver to the Investor any Regular Purchase Notice or
Accelerated Purchase Notice, and the Investor shall not be obligated to purchase
any shares of Common Stock under this Agreement, during the continuation or
pendency of any of the foregoing events. If at any time the SEC shall issue any
stop order suspending the effectiveness of the Registration Statement or
prohibiting or suspending the use of the Prospectus or any Prospectus
Supplement, the Company shall use its reasonable best efforts to obtain the
withdrawal of such order at the earliest possible time. The Company shall
furnish to the Investor, without charge, a copy of any correspondence from the
SEC or the staff of the SEC to the Company or its representatives relating to
the Registration Statement or the Prospectus, as the case may be.

 

(k)                                 Amendments to Registration Statement;
Prospectus Supplements. Except as provided in this Agreement and other than
periodic and current reports required to be filed pursuant to the Exchange Act,
the Company shall not file with the SEC any amendment to the Registration
Statement or any supplement to the Base Prospectus that explicitly refers to the
Investor, the Transaction Documents or the transactions contemplated thereby
(including, without limitation, any Prospectus Supplement filed in connection
with the transactions contemplated by the Transaction Documents, but not
including any Prospectus Supplement that merely incorporates by reference
filings referring to the Investor, the Transaction Documents or the transactions
contemplated thereby), in each case with respect to which (a) the Investor shall
not previously have been advised and afforded the opportunity to review and
comment thereon at least two (2) Business Days prior to filing with the SEC, as
the case may be, (b) the Company shall not have given due consideration to any
comments thereon received from the Investor or its counsel, or (c) the Investor
shall reasonably object, unless the Company reasonably has determined that it is
necessary to amend the Registration Statement or make any supplement to the
Prospectus to comply with the Securities Act or any other applicable law or
regulation, in which case the Company shall promptly (but in no event later than
24 hours) so inform the Investor, the Investor shall be provided with a
reasonable opportunity to review and comment upon any disclosure referring to
the Investor, the Transaction Documents or the transactions contemplated
thereby, as applicable, and the Company shall expeditiously furnish to the
Investor a copy thereof. In addition, for so long as, in the reasonable opinion
of counsel for the Investor, the Prospectus is required to be delivered in
connection with any acquisition or sale of Securities by the Investor, the
Company shall not file any Prospectus Supplement with respect to the Securities
without furnishing to the Investor as many copies of such Prospectus Supplement,
together with the Prospectus, as the Investor may reasonably request.

 

(l)                                     Prospectus Delivery.  The Company
consents to the use of the Prospectus (and of each Prospectus Supplement
thereto) in accordance with the provisions of the Securities Act and with the
securities or “blue sky” laws of the jurisdictions in which the Securities may
be sold by the Investor, in connection with the offering and sale of the
Securities and for such period of time thereafter as the

 

21

--------------------------------------------------------------------------------


 

Prospectus is required by the Securities Act to be delivered in connection with
sales of the Securities. The Company will make available to the Investor upon
request, and thereafter from time to time will furnish to the Investor, as many
copies of the Prospectus (and each Prospectus Supplement thereto) as the
Investor may reasonably request for the purposes contemplated by the Securities
Act within the time during which the Prospectus is required by the Securities
Act to be delivered in connection with sales of the Securities. If during such
period of time any event shall occur that in the reasonable judgment of the
Company and its counsel, or in the reasonable judgment of the Investor and its
counsel, is required to be set forth in the Registration Statement, the
Prospectus or any Prospectus Supplement or should be set forth therein in order
to make the statements made therein (in the case of the Prospectus or any
Prospectus Supplement, in light of the circumstances under which they were made)
not misleading, or if in the reasonable judgment of the Company and its counsel,
or in the reasonable judgment of the Investor and its counsel, it is otherwise
necessary to amend the Registration Statement or supplement the Prospectus or
any Prospectus Supplement to comply with the Securities Act or any other
applicable law or regulation, the Company shall forthwith prepare and, subject
to Section 5(k) above, file with the SEC an appropriate amendment to the
Registration Statement or an appropriate Prospectus Supplement and in each case
shall expeditiously furnish to the Investor, at the Company’s expense, such
amendment to the Registration Statement or such Prospectus Supplement, as
applicable, as may be necessary to reflect any such change or to effect such
compliance. The Company shall have no obligation to separately advise the
Investor of, or deliver copies to the Investor of, the SEC Documents, all of
which the Investor shall be deemed to have notice of.

 

(m)                             Integration. From and after the date of this
Agreement, the Company will not, and will use its reasonable best efforts to
ensure that no Person acting on its behalf will, directly or indirectly, make
any offers or sales of any security or solicit any offers to buy any security,
under circumstances that would cause this offering of the Securities to be
integrated with other offerings by the Company in a manner that would require
stockholder approval pursuant to the rules of the Principal Market on which any
of the securities of the Company are listed or designated, unless stockholder
approval is obtained before the closing of such subsequent transaction in
accordance with the rules of such Principal Market.

 

(n)                                 Use of Proceeds. The Company will use the
net proceeds from the offering as described in the Prospectus.

 

(o)                                 Other Transactions. The Company shall not
enter into, announce or recommend to its stockholders any agreement, plan,
arrangement or transaction in or of which the terms thereof would restrict,
materially delay, conflict with or impair the ability or right of the Company to
perform its obligations under the Transaction Documents with respect to any
outstanding Regular Purchase Notice or outstanding Accelerated Purchase Notice
or under Sections 5, 9 and 12 of this Agreement, including, without limitation,
the obligation of the Company to deliver the Purchase Shares and the Commitment
Shares to the Investor in accordance with the terms of the Transaction Documents
with respect to any outstanding Regular Purchase Notice or outstanding
Accelerated Purchase Notice.

 

(p)                                 Required Filings Relating to Purchases.  To
the extent required under the Securities Act or under interpretations by the SEC
thereof, as promptly as practicable after the close of each of the Company’s
fiscal quarters (or on such other dates as required under the Securities Act or
under interpretations by the SEC thereof), the Company shall prepare a
Prospectus Supplement, which will set forth the number of Purchase Shares sold
to the Investor during such quarterly period (or other relevant period), the
purchase price for such Purchase Shares and the net proceeds received by the
Company from such sales, and shall file such Prospectus Supplement with the SEC
pursuant to Rule 424(b) under the Securities Act (and within the time periods
required by Rule 424(b) and Rule 430B under the Securities Act). If any such
quarterly Prospectus Supplement is not required to be filed under the Securities
Act or

 

22

--------------------------------------------------------------------------------


 

under interpretations by the SEC thereof, the Company shall disclose the
information referenced in the immediately preceding sentence in its annual
report on Form 10-K or its quarterly report on Form 10-Q (as applicable) in
respect of the quarterly period that ended immediately before the filing of such
report in which sales of Purchase Shares were made to the Investor under this
Agreement, and file such report with the SEC within the applicable time period
required by the Exchange Act. The Company shall not file any Prospectus
Supplement pursuant to this Section 5(p), and shall not file any report
containing disclosure relating to such sales of Purchase Shares, unless a copy
of such Prospectus Supplement or disclosure has been submitted to the Investor a
reasonable period of time before the filing and the Investor has not reasonably
objected thereto (it being acknowledged and agreed that the Company shall not
submit any portion of any Form 10-K or Form 10-Q other than the specific
disclosure relating to any sales of Purchase Shares). The requirements of the
preceding sentence shall not apply to disclosures contained in reports filed by
the Company that are substantially similar to disclosures included in filings
previously made by the Company for which the Company has complied with the
requirements of the preceding sentence. The Company shall also furnish copies of
all such Prospectus Supplements to each exchange or market in the United States
on which sales of the Purchase Shares may be made as may be required by the
rules or regulations of such exchange or market, if applicable.

 

(q)                                 No Variable Rate Transactions.  From the
date of this Agreement until the Maturity Date (irrespective of any earlier
termination of this Agreement), the Company shall be prohibited from effecting
or entering into an agreement to effect any issuance by the Company or any of
its Subsidiaries of Common Stock or Common Stock Equivalents (or a combination
of units thereof) involving a Variable Rate Transaction, other than in
connection with an Exempt Issuance. “Common Stock Equivalents” means any
securities of the Company or its Subsidiaries which entitle the holder thereof
to acquire at any time shares of Common Stock, including, without limitation,
any debt, preferred stock, rights, options, warrants or other instrument that is
at any time convertible into or exercisable or exchangeable for, or otherwise
entitles the holder thereof to receive, shares of Common Stock. “Variable Rate
Transaction” means a transaction in which the Company (i) issues or sells any
debt or equity securities that are convertible into, exchangeable or exercisable
for, or include the right to receive additional shares of Common Stock or Common
Stock Equivalents either (A) at a conversion price, exercise price or exchange
rate or other price that is based upon and/or varies with the trading prices of
or quotations for the Common Stock at any time after the initial issuance of
such debt or equity securities, or (B) with a conversion, exercise or exchange
price that is subject to being reset at some future date after the initial
issuance of such debt or equity security or upon the occurrence of specified or
contingent events directly or indirectly related to the business of the Company
or the market for the Common Stock (including, without limitation, any “full
ratchet” or “weighted average” anti-dilution provisions) or (ii) enters into any
agreement, including, but not limited to, an “equity line of credit”,
“at-the-market offering” or other continuous offering or similar offering of
Common Stock or Common Stock Equivalents, whereby the Company may sell Common
Stock or Common Stock Equivalents at a future determined price. “Exempt
Issuance” means the issuance of (a) shares of Common Stock or options to
employees, officers, directors or vendors of the Company pursuant to any stock
or option plan duly adopted for such purpose, by the Board of Directors or a
majority of the members of a committee of directors established for such
purpose, (b) securities upon the exercise or exchange of or conversion of any
Purchase Shares or Commitment Shares issued hereunder and/or other securities
exercisable or exchangeable for or convertible into shares of Common Stock
issued and outstanding on the date of this Agreement, provided that such
securities have not been amended since the date of this Agreement to increase
the number of such securities or to decrease the exercise price, exchange price
or conversion price of such securities, (c) securities issued pursuant to
acquisitions or strategic transactions approved by the Board of Directors or a
majority of the members of a committee of directors established for such
purpose, which acquisitions or strategic transactions can have a Variable Rate
Transaction component, provided that any such issuance shall only be to a Person
(or to the equity holders of a Person) which is, itself or through its
subsidiaries, an

 

23

--------------------------------------------------------------------------------


 

operating company or an asset in a business synergistic with the business of the
Company and shall provide to the Company additional benefits in addition to the
investment of funds, but shall not include a transaction in which the Company is
issuing securities primarily for the purpose of raising capital or to an entity
whose primary business is investing in securities, (d) shares of Common Stock
issued and sold pursuant to the At-The-Market Equity Offering Sales Agreement,
dated March 13, 2015, between the Company and Guggenheim Securities, LLC, having
an aggregate offering price not to exceed $25,000,000, provided that such
agreement shall not be amended to increase the number of shares of Common Stock
that may be issuable pursuant thereto or to extend the term thereof, and (e)
shares of Common Stock issued pursuant to provisions contained in convertible
instruments, the conversion price of which is fixed at issuance, providing for
(i) adjustments to the conversion price as a result of any stock split of the
Common Stock, stock dividend issued to all holders of Common Stock on a pro-rata
basis or similar transaction or (ii) a change of control of the Company.

 

6.                                      TRANSFER AGENT INSTRUCTIONS.

 

On the date of this Agreement, the Company shall issue to the Transfer Agent
(and any subsequent transfer agent) irrevocable instructions, in the form
substantially similar to those used by the Investor in substantially similar
transactions, to issue the Purchase Shares and the Commitment Shares in
accordance with the terms of this Agreement (the “Irrevocable Transfer Agent
Instructions”). All Securities to be issued to or for the benefit of the
Investor pursuant to this Agreement shall be issued as DWAC Shares. The Company
warrants to the Investor that no instruction other than the Irrevocable Transfer
Agent Instructions referred to in this Section 6 will be given by the Company to
the Transfer Agent with respect to the Securities, and the Securities shall
otherwise be freely transferable on the books and records of the Company.

 

7.                                      CONDITIONS TO THE COMPANY’S RIGHT TO
COMMENCE SALES OF SHARES OF COMMON STOCK.

 

The right of the Company hereunder to commence sales of the Purchase Shares on
the Commencement Date is subject to the satisfaction or, where legally
permissible, the waiver of each of the following conditions:

 

(a)                                 The Investor shall have executed each of the
Transaction Documents and delivered the same to the Company;

 

(b)                                 No stop order with respect to the
Registration Statement shall be pending or threatened by the SEC;

 

(c)                                  All federal, state, local and foreign
governmental laws, rules and regulations applicable to the transactions
contemplated by the Transaction Documents and necessary for the execution,
delivery and performance of the Transaction Documents and the consummation of
the transactions contemplated thereby in accordance with the terms thereof shall
have been complied with, and all consents, authorizations and orders of, and all
filings and registrations with, all federal, state, local and foreign courts or
governmental agencies and all federal, state, local and foreign regulatory or
self-regulatory agencies necessary for the execution, delivery and performance
of the Transaction Documents and the consummation of the transactions
contemplated thereby in accordance with the terms thereof shall have been
obtained or made, including, without limitation, in each case those required
prior to the commencement of sales of Purchase Shares under the Securities Act,
the Exchange Act, applicable state securities or “Blue Sky” laws or applicable
rules and regulations of the Principal Market or otherwise required by the SEC,
the Principal Market, or any state securities regulators;

 

(d)                                 No statute, regulation, order, decree, writ,
ruling or injunction shall have been enacted, entered, promulgated, threatened
or endorsed by any federal, state or local court or governmental

 

24

--------------------------------------------------------------------------------


 

authority of competent jurisdiction which prohibits the consummation of or which
would materially modify or delay any of the transactions contemplated by the
Transaction Documents;

 

(e)                                  All Securities to be issued by the Company
to the Investor under the Transaction Documents shall have been approved for
listing on the Principal Market in accordance with the applicable rules and
regulations of the Principal Market, subject only to official notice of
issuance; and

 

(f)                                   The representations and warranties of the
Investor shall be true and correct in all material respects as of the date
hereof and as of the Commencement Date as though made at that time.

 

8.                                      CONDITIONS TO THE INVESTOR’S OBLIGATION
TO PURCHASE SHARES OF COMMON STOCK.

 

The obligation of the Investor to buy Purchase Shares under this Agreement is
subject to the satisfaction or, where legally permissible, the waiver of each of
the following conditions on or prior to the Commencement Date and, once such
conditions have been initially satisfied, there shall not be any ongoing
obligation to satisfy such conditions after the Commencement has occurred:

 

(a)                                 The Company shall have executed each of the
Transaction Documents and delivered the same to the Investor;

 

(b)                                 The Common Stock shall be listed on the
Principal Market and all Securities to be issued by the Company to the Investor
pursuant to this Agreement shall have been approved for listing on the Principal
Market in accordance with the applicable rules and regulations of the Principal
Market, subject only to official notice of issuance;

 

(c)                                  The Investor shall have received the
opinions of (i) the Company’s outside securities counsel dated as of the
Commencement Date substantially in the forms agreed to prior to the date of this
Agreement by the Company’s outside securities counsel and the Investor’s legal
counsel and (ii) the Company’s outside intellectual property counsel dated as of
the Commencement Date substantially in the forms agreed to prior to the date of
this Agreement by the Company’s outside intellectual property counsel and the
Investor’s legal counsel;

 

(d)                                 The representations and warranties of the
Company shall be true and correct in all material respects (except to the extent
that any of such representations and warranties is already qualified as to
materiality in Section 4 above, in which case, such representations and
warranties shall be true and correct without further qualification) as of the
date when made and as of the Commencement Date as though made at that time
(except for representations and warranties that speak as of a specific date) and
the Company shall have performed, satisfied and complied with the covenants,
agreements and conditions required by the Transaction Documents to be performed,
satisfied or complied with by the Company at or prior to the Commencement Date. 
The Investor shall have received a certificate, executed by the CEO, President
or CFO of the Company, dated as of the Commencement Date, to the foregoing
effect in the form attached hereto as Exhibit A;

 

(e)                                  The Board of Directors of the Company shall
have adopted resolutions substantially in the form attached hereto as Exhibit C
which shall be in full force and effect without any amendment or supplement
thereto as of the Commencement Date;

 

(f)                                   As of the Commencement Date, the Company
shall have reserved out of its authorized and unissued Common Stock, (i) solely
for the purpose of effecting purchases of Purchase Shares

 

25

--------------------------------------------------------------------------------


 

hereunder, 8,500,000 shares of Common Stock and (ii) as Additional Commitment
Shares in accordance with Section 5(e) hereof, 34,455 shares of Common Stock;

 

(g)                                  The Irrevocable Transfer Agent Instructions
shall have been delivered to and acknowledged in writing by the Company and the
Company’s Transfer Agent (or any successor transfer agent), and the Initial
Commitment Shares required to be issued on the date of this Agreement in
accordance with Section 5(e) hereof shall have been issued directly to the
Investor electronically as DWAC Shares;

 

(h)                                 The Company shall have delivered to the
Investor a certificate evidencing the incorporation and good standing of the
Company in the State of Delaware issued by the Secretary of State of the State
of Delaware as of a date within ten (10) Business Days of the Commencement Date;

 

(i)                                     The Company shall have delivered to the
Investor a certified copy of the Certificate of Incorporation as certified by
the Secretary of State of the State of Delaware within ten (10) Business Days of
the Commencement Date;

 

(j)                                    The Company shall have delivered to the
Investor a secretary’s certificate executed by the Secretary of the Company,
dated as of the Commencement Date, in the form attached hereto as Exhibit B;

 

(k)                                 The Registration Statement shall continue to
be effective and no stop order with respect to the Registration Statement shall
be pending or threatened by the SEC. The Company shall have a maximum dollar
amount certain of Common Stock registered under the Registration Statement which
is sufficient to issue to the Investor not less than (i) the full Available
Amount worth of Purchase Shares plus (ii) all of the Commitment Shares. The
Current Report and the Initial Prospectus Supplement each shall have been filed
with the SEC, as required pursuant to Section 5(a), and copies of the Prospectus
shall have been delivered to the Investor in accordance with
Section 5(m) hereof. The Prospectus shall be current and available for issuances
and sales of all of the Securities by the Company to the Investor, and for the
resale of all of the Securities by the Investor. Any other Prospectus
Supplements required to have been filed by the Company with the SEC under the
Securities Act at or prior to the Commencement Date shall have been filed with
the SEC within the applicable time periods prescribed for such filings under the
Securities Act. All reports, schedules, registrations, forms, statements,
information and other documents required to have been filed by the Company with
the SEC at or prior to the Commencement Date pursuant to the reporting
requirements of the Exchange Act shall have been filed with the SEC within the
applicable time periods prescribed for such filings under the Exchange Act;

 

(l)                                     No Event of Default (as defined below)
has occurred, or any event which, after notice and/or lapse of time, would
become an Event of Default has occurred;

 

(m)                             All federal, state and local governmental laws,
rules and regulations applicable to the transactions contemplated by the
Transaction Documents and necessary for the execution, delivery and performance
of the Transaction Documents and the consummation of the transactions
contemplated thereby in accordance with the terms thereof shall have been
complied with, and all consents, authorizations and orders of, and all filings
and registrations with, all federal, state and local courts or governmental
agencies and all federal, state and local regulatory or self-regulatory agencies
necessary for the execution, delivery and performance of the Transaction
Documents and the consummation of the transactions contemplated thereby in
accordance with the terms thereof shall have been obtained or made, including,
without limitation, in each case those required under the Securities Act, the
Exchange Act,

 

26

--------------------------------------------------------------------------------


 

applicable state securities or “Blue Sky” laws or applicable rules and
regulations of the Principal Market, or otherwise required by the SEC, the
Principal Market or any state securities regulators;

 

(n)                                 No statute, regulation, order, decree, writ,
ruling or injunction shall have been enacted, entered, promulgated, threatened
or endorsed by any federal, state, local or foreign court or governmental
authority of competent jurisdiction which prohibits the consummation of or which
would materially modify or delay any of the transactions contemplated by the
Transaction Documents; and

 

(o)                                 No action, suit or proceeding before any
federal, state, local or foreign arbitrator or any court or governmental
authority of competent jurisdiction shall have been commenced or threatened, and
no inquiry or investigation by any federal, state, local or foreign governmental
authority of competent jurisdiction shall have been commenced or threatened,
against the Company, or any of the officers, directors or affiliates of the
Company, seeking to restrain, prevent or change the transactions contemplated by
the Transaction Documents, or seeking material damages in connection with such
transactions.

 

9.                                      INDEMNIFICATION.

 

In consideration of the Investor’s execution and delivery of the Transaction
Documents and acquiring the Securities hereunder and in addition to all of the
Company’s other obligations under the Transaction Documents, the Company shall
defend, protect, indemnify and hold harmless the Investor and all of its
affiliates, stockholders, officers, directors, employees and direct or indirect
investors and any of the foregoing Person’s agents or other representatives
(including, without limitation, those retained in connection with the
transactions contemplated by this Agreement) (collectively, the “Indemnitees”)
from and against any and all actions, causes of action, suits, claims, losses,
costs, penalties, fees, liabilities and damages, and expenses in connection
therewith (irrespective of whether any such Indemnitee is a party to the action
for which indemnification hereunder is sought), and including reasonable
attorneys’ fees and disbursements (the “Indemnified Liabilities”), incurred by
any Indemnitee as a result of, or arising out of, or relating to: (a) any
misrepresentation or breach of any representation or warranty made by the
Company in the Transaction Documents or any other certificate, instrument or
document contemplated hereby or thereby, (b) any breach of any covenant,
agreement or obligation of the Company contained in the Transaction Documents or
any other certificate, instrument or document contemplated hereby or thereby,
(c) any cause of action, suit or claim brought or made against such Indemnitee
and arising out of or resulting from the execution, delivery, performance or
enforcement of the Transaction Documents or any other certificate, instrument
or  document contemplated hereby or thereby, (d) any violation of the Securities
Act, the Exchange Act, state securities or “Blue Sky” laws, or the rules and
regulations of the Principal Market in connection with the transactions
contemplated by the Transaction Documents by the Company or any of its
Subsidiaries, affiliates, officers, directors or employees, (e) any untrue
statement or alleged untrue statement of a material fact contained, or
incorporated by reference, in the Registration Statement or any amendment
thereto or any omission or alleged omission to state therein, or in any document
incorporated by reference therein, a material fact required to be stated therein
or necessary to make the statements therein not misleading, or (f) any untrue
statement or alleged untrue statement of a material fact contained, or
incorporated by reference, in the Prospectus, or any omission or alleged
omission to state therein, or in any document incorporated by reference therein,
a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading; provided, however, that (I) the indemnity contained in clause
(c) of this Section 9 shall not apply to any Indemnified Liabilities which
directly and primarily result from the fraud, gross negligence or willful
misconduct of an Indemnitee, (II) the indemnity contained in clauses (d),
(e) and (f) of this Section 9 shall not apply to any Indemnified Liabilities to
the extent, but only to the extent, arising out of or based upon any untrue
statement or alleged untrue statement or omission or alleged

 

27

--------------------------------------------------------------------------------


 

omission made in reliance upon and in conformity with written information
furnished to the Company by or on behalf of the Investor expressly for use in
any Prospectus Supplement (it being hereby acknowledged and agreed that the
written information set forth on Exhibit D attached hereto is the only written
information furnished to the Company by or on behalf of the Investor expressly
for use in the Initial Prospectus Supplement), if the Prospectus was timely made
available by the Company to the Investor pursuant to Section 5(l), (III) the
indemnity contained in clauses (d), (e) and (f) of this Section 9 shall not
inure to the benefit of the Investor to the extent such Indemnified Liabilities
are based on a failure of the Investor to deliver or to cause to be delivered
the Prospectus made available by the Company, if such Prospectus was timely made
available by the Company pursuant to Section 5(l), and if delivery of the
Prospectus would have cured the defect giving rise to such Indemnified
Liabilities, and (IV) the indemnity in this Section 9 shall not apply to amounts
paid in settlement of any claim if such settlement is effected without the prior
written consent of the Company, which consent shall not be unreasonably
withheld, conditioned or delayed. To the extent that the foregoing undertaking
by the Company may be unenforceable for any reason, the Company shall make the
maximum contribution to the payment and satisfaction of each of the Indemnified
Liabilities which is permissible under applicable law.  Payment under this
indemnification for any particular claim shall be made within thirty (30) days
from the date it is determined that the Investor is entitled to receive payment
from the Company in connection with such claim. A certificate containing
reasonable detail as to the amount of such indemnification submitted to the
Company by Investor shall be conclusive evidence, absent manifest error, of the
amount due from the Company to Investor. If any action shall be brought against
any Indemnitee in respect of which indemnity may be sought pursuant to this
Agreement, such Indemnitee shall promptly notify the Company in writing, and the
Company shall have the right to assume the defense thereof with counsel of its
own choosing reasonably acceptable to the Indemnitee. Any Indemnitee shall have
the right to employ separate counsel in any such action and participate in the
defense thereof, but the fees and expenses of such counsel shall be at the
expense of such Indemnitee, except to the extent that (i) the employment thereof
has been specifically authorized by the Company in writing, (ii) the Company has
failed after a reasonable period of time to assume such defense and to employ
counsel or (iii) in such action there is, in the reasonable opinion of such
separate counsel, a material conflict on any material issue between the position
of the Company and the position of such Indemnitee, in which case the Company
shall be responsible for the reasonable fees and expenses of no more than one
such separate counsel.

 

10.                               EVENTS OF DEFAULT.

 

An “Event of Default” shall be deemed to have occurred at any time as any of the
following events occurs:

 

(a)                                 the effectiveness of the Registration
Statement registering the Securities lapses for any reason (including, without
limitation, the issuance of a stop order or similar order) or the Registration
Statement or the Prospectus is unavailable for the sale by the Company to the
Investor (or the resale by the Investor) of any or all of the Securities to be
issued to the Investor under the Transaction Documents (including, without
limitation, as a result of any failure of the Company to satisfy all of the
requirements for the use of a registration statement on Form S-3 pursuant to the
Securities Act for the offering and sale of the Securities contemplated by this
Agreement), and such lapse or unavailability continues for a period of ten
(10) consecutive Business Days or for more than an aggregate of thirty (30)
Business Days in any 365-day period;

 

(b)                                 the suspension of the Common Stock from
trading or the failure of the Common Stock to be listed on the Principal Market
for a period of one (1) Business Day, provided that the Company may not direct
the Investor to purchase any shares of Common Stock during any such suspension;

 

28

--------------------------------------------------------------------------------


 

(c)                                  the delisting of the Common Stock from The
NASDAQ Global Market, provided, however, that the Common Stock is not
immediately thereafter trading on the New York Stock Exchange, The NASDAQ
Capital Market, The NASDAQ Global Select Market, the NYSE MKT, the NYSE Arca,
the OTC Bulletin Board or OTC Markets (or nationally recognized successor to any
of the foregoing);

 

(d)                                 the failure for any reason by the Transfer
Agent to issue Purchase Shares or Additional Commitment Shares to the Investor
within three (3) Business Days after the applicable Purchase Date or Accelerated
Purchase Date (as applicable) which the Investor is entitled to receive such
Securities;

 

(e)                                  the Company breaches any representation,
warranty, covenant or other term or condition under any Transaction Document if
such breach could have a Material Adverse Effect and except, in the case of a
breach of a covenant which is reasonably curable, only if such breach continues
for a period of at least five (5) Business Days;

 

(f)                                   if any Person commences a proceeding
against the Company pursuant to or within the meaning of any Bankruptcy Law;

 

(g)                                  if the Company, pursuant to or within the
meaning of any Bankruptcy Law, (i) commences a voluntary case, (ii) consents to
the entry of an order for relief against it in an involuntary case,
(iii) consents to the appointment of a Custodian of it or for all or
substantially all of its property, or (iv) makes a general assignment for the
benefit of its creditors or is generally unable to pay its debts as the same
become due;

 

(h)                                 a court of competent jurisdiction enters an
order or decree under any Bankruptcy Law that (i) is for relief against the
Company in an involuntary case, (ii) appoints a Custodian of the Company or for
all or substantially all of its property, or (iii) orders the liquidation of the
Company or any Subsidiary;

 

(i)                                     if at any time the Company is not
eligible to transfer its Common Stock electronically as DWAC Shares; or

 

(j)                                    if at any time after the Commencement
Date, the Exchange Cap is reached (to the extent the Exchange Cap is applicable
pursuant to Section 2(e) hereof).

 

In addition to any other rights and remedies under applicable law and this
Agreement, so long as an Event of Default has occurred and is continuing, or if
any event which, after notice and/or lapse of time, would become an Event of
Default, has occurred and is continuing, or so long as the Closing Sale Price is
below the Floor Price, the Company shall not deliver to the Investor any Regular
Purchase Notice or Accelerated Purchase Notice, and the Investor shall not
purchase any shares of Common Stock under this Agreement.

 

11.                               TERMINATION

 

This Agreement may be terminated only as follows:

 

(a)                                 If pursuant to or within the meaning of any
Bankruptcy Law, the Company commences a voluntary case or any Person commences a
proceeding against the Company, a Custodian is appointed for the Company or for
all or substantially all of its property, or the Company makes a general
assignment for the benefit of its creditors (any of which would be an Event of
Default as described in Sections 10(f),

 

29

--------------------------------------------------------------------------------


 

10(g) and 10(h) hereof), this Agreement shall automatically terminate without
any liability or payment to the Company (except as set forth below) without
further action or notice by any Person.

 

(b)                                 In the event that the Commencement shall not
have occurred on or before September 15, 2015, due to the failure to satisfy the
conditions set forth in Sections 7 and 8 above with respect to the Commencement,
either the Company or the Investor shall have the option to terminate this
Agreement at the close of business on such date or thereafter without liability
of any party to any other party (except as set forth below); provided, however,
that the right to terminate this Agreement under this Section 11(b) shall not be
available to any party if such party is then in breach of any covenant or
agreement contained in this Agreement or any representation or warranty of such
party contained in this Agreement fails to be true and correct such that the
conditions set forth in Section 7(c) or Section 8(d), as applicable, could not
then be satisfied.

 

(c)                                  At any time after the Commencement Date,
the Company shall have the option to terminate this Agreement for any reason or
for no reason by delivering notice (a “Company Termination Notice”) to the
Investor electing to terminate this Agreement without any liability whatsoever
of any party to any other party under this Agreement (except as set forth
below).  The Company Termination Notice shall not be effective until one
(1) Business Day after it has been received by the Investor.

 

(d)                                 This Agreement shall automatically terminate
on the date that the Company sells and the Investor purchases the full Available
Amount as provided herein, without any action or notice on the part of any party
and without any liability whatsoever of any party to any other party under this
Agreement (except as set forth below).

 

(e)                                  If for any reason or for no reason the full
Available Amount has not been purchased in accordance with Section 2 of this
Agreement by the Maturity Date, this Agreement shall automatically terminate on
the Maturity Date, without any action or notice on the part of any party and
without any liability whatsoever of any party to any other party under this
Agreement (except as set forth below).

 

Except as set forth in Sections 11(a) (in respect of an Event of Default under
Sections 10(f), 10(g) and 10(h)), 11(d) and 11(e), any termination of this
Agreement pursuant to this Section 11 shall be effected by written notice from
the Company to the Investor, or the Investor to the Company, as the case may be,
setting forth the basis for the termination hereof.  The representations and
warranties and covenants of the Company and the Investor contained in Sections
3, 4, 5, and 6 hereof, the indemnification provisions set forth in Section 9
hereof and the agreements and covenants set forth in Sections 10, 11 and 12,
shall survive the Commencement and any termination of this Agreement.  No
termination of this Agreement shall (i) affect the Company’s or the Investor’s
rights or obligations under this Agreement with respect to pending Regular
Purchases and Accelerated Purchases and the Company and the Investor shall
complete their respective obligations with respect to any pending Regular
Purchases and Accelerated Purchases under this Agreement or (ii) be deemed to
release the Company or the Investor from any liability for intentional
misrepresentation or willful breach of any of the Transaction Documents.

 

12.                               MISCELLANEOUS.

 

(a)                                 Governing Law; Jurisdiction; Jury Trial. 
The corporate laws of the State of Delaware shall govern all issues concerning
the relative rights of the Company and its stockholders. All other questions
concerning the construction, validity, enforcement and interpretation of this
Agreement and the other Transaction Documents shall be governed by the internal
laws of the State of Illinois, without giving effect to any choice of law or
conflict of law provision or rule (whether of the State of Illinois or any other
jurisdictions) that would cause the application of the laws of any jurisdictions
other than the

 

30

--------------------------------------------------------------------------------


 

State of Illinois.  Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in the State of Illinois,
County of Cook, for the adjudication of any dispute hereunder or under the other
Transaction Documents or in connection herewith or therewith, or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper.  Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof.  Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law.  EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT
OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

 

(b)           Counterparts.  This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party; provided that a facsimile signature or
signature delivered by e-mail in a “.pdf” format data file shall be considered
due execution and shall be binding upon the signatory thereto with the same
force and effect as if the signature were an original signature.

 

(c)           Headings.  The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement.

 

(d)           Severability.  If any provision of this Agreement shall be invalid
or unenforceable in any jurisdiction, such invalidity or unenforceability shall
not affect the validity or enforceability of the remainder of this Agreement in
that jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.

 

(e)           Entire Agreement; Amendment.  This Agreement supersedes all other
prior oral or written agreements between the Investor, the Company, their
affiliates and Persons acting on their behalf with respect to the subject matter
hereof, and this Agreement, the other Transaction Documents and the instruments
referenced herein contain the entire understanding of the parties with respect
to the matters covered herein and therein and, except as specifically set forth
herein or therein, neither the Company nor the Investor makes any
representation, warranty, covenant or undertaking with respect to such matters. 
The Company acknowledges and agrees that is has not relied on, in any manner
whatsoever, any representations or statements, written or oral, other than as
expressly set forth in the Transaction Documents. No provision of this Agreement
may be amended other than by a written instrument signed by both parties hereto.

 

(f)            Notices.  Any notices, consents or other communications required
or permitted to be given under the terms of this Agreement must be in writing
and will be deemed to have been delivered: (i) upon receipt when delivered
personally; (ii) upon receipt when sent by facsimile or email (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party); or (iii) one Business Day after deposit with
a nationally recognized overnight delivery service, in each case properly
addressed to the party to receive the same. The addresses for such
communications shall be:

 

31

--------------------------------------------------------------------------------


 

If to the Company:

TetraLogic Pharmaceuticals Corporation

343 Phoenixville Pike

Malvern, Pennsylvania 19355

Telephone:

610-889-9900

Facsimile:

610-889-9994

Email:

richard.sherman@tetralogicpharma.com

Attention:

Secretary

 

With a copy (which shall not constitute notice or service of process) to:

Pepper Hamilton LLP

400 Berwyn Park

899 Cassatt Road

Berwyn, Pennsylvania 19312

Telephone:

610-640-7825

Facsimile:

610-640-7835

Email:

libsonj@pepperlaw.com

Attention:

Jeffrey P. Libson, Esq.

 

If to the Investor:

Lincoln Park Capital Fund, LLC

440 North Wells, Suite 410

Chicago, IL 60654

Telephone:

312-822-9300

Facsimile:

312-822-9301

Email:

jscheinfeld@lpcfunds.com/jcope@lpcfunds.com

Attention:

Josh Scheinfeld/Jonathan Cope

 

With a copy (which shall not constitute notice or service of process) to:

Greenberg Traurig, LLP

The MetLife Building

200 Park Avenue

New York, NY 10166

Telephone:

(212) 801-9200

Facsimile:

(212) 801-6400

Email:

marsicoa@gtlaw.com

Attention:

Anthony J. Marsico, Esq.

 

If to the Transfer Agent:

American Stock Transfer & Trust Company, LLC

6201 15th Avenue

Brooklyn, NY 11219

Telephone:

718-921-8200 ext. 6709

Facsimile:

718-765-8717

Attention:

Erica Mackey

 

or at such other address and/or facsimile number and/or to the attention of such
other Person as the recipient party has specified by written notice given to
each other party three (3) Business Days prior to the effectiveness of such
change.  Written confirmation of receipt (A) given by the recipient of such
notice, consent or other communication, (B) mechanically or electronically
generated by the sender’s

 

32

--------------------------------------------------------------------------------


 

facsimile machine or email account containing the time, date, and recipient
facsimile number or email address, as applicable, and an image of the first
page of such transmission or (C) provided by a nationally recognized overnight
delivery service, shall be rebuttable evidence of personal service, receipt by
facsimile or receipt from a nationally recognized overnight delivery service in
accordance with clause (i), (ii) or (iii) above, respectively.

 

(g)           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors and
assigns.  The Company shall not assign this Agreement or any rights or
obligations hereunder without the prior written consent of the Investor,
including by merger or consolidation.  The Investor may not assign its rights or
obligations under this Agreement.

 

(h)           No Third Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.

 

(i)            Publicity.  The Company shall afford the Investor and its counsel
with the opportunity to review and comment upon, shall consult with the Investor
and its counsel on the form and substance of, and shall give due consideration
to all such comments from the Investor or its counsel on, any press release, SEC
filing or any other public disclosure by or on behalf of the Company relating to
the Investor, its purchases hereunder or any aspect of the Transaction Documents
or the transactions contemplated thereby, not less than 24 hours prior to the
issuance, filing or public disclosure thereof. The Investor must be provided
with a final version of any such press release, SEC filing or other public
disclosure at least 24 hours prior to any release, filing or use by the Company
thereof. The Company agrees and acknowledges that its failure to fully comply
with this provision constitutes a Material Adverse Effect.

 

(j)            Further Assurances.  Each party shall do and perform, or cause to
be done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
the other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

 

(k)           No Financial Advisor, Placement Agent, Broker or Finder.    The
Company represents and warrants to the Investor that, except as disclosed in
Schedule 4(x), it has not engaged any financial advisor, placement agent, broker
or finder in connection with the transactions contemplated hereby.  The Investor
represents and warrants to the Company that it has not engaged any financial
advisor, placement agent, broker or finder in connection with the transactions
contemplated hereby.  The Company shall be responsible for the payment of any
fees or commissions, if any, of any financial advisor, placement agent, broker
or finder relating to or arising out of the transactions contemplated hereby. 
The Company shall pay, and hold the Investor harmless against, any liability,
loss or expense (including, without limitation, attorneys’ fees and out of
pocket expenses) arising in connection with any such claim.

 

(l)            No Strict Construction.  The language used in this Agreement will
be deemed to be the language chosen by the parties to express their mutual
intent, and no rules of strict construction will be applied against any party.

 

(m)          Remedies, Other Obligations, Breaches and Injunctive Relief.  The
Investor’s remedies provided in this Agreement, including, without limitation,
the Investor’s remedies provided in Section 9, shall be cumulative and in
addition to all other remedies available to the Investor under this Agreement,
at law or in equity (including a decree of specific performance and/or other
injunctive relief), no remedy of the Investor contained herein shall be deemed a
waiver of compliance with the provisions giving rise to

 

33

--------------------------------------------------------------------------------


 

such remedy and nothing herein shall limit the Investor’s right to pursue actual
damages for any failure by the Company to comply with the terms of this
Agreement.  The Company acknowledges that a breach by it of its obligations
hereunder will cause irreparable harm to the Investor and that the remedy at law
for any such breach may be inadequate.  The Company therefore agrees that, in
the event of any such breach or threatened breach, the Investor shall be
entitled, in addition to all other available remedies, to an injunction
restraining any breach, without the necessity of showing economic loss and
without any bond or other security being required.

 

(n)           Enforcement Costs.  If: (i) this Agreement is placed by the
Investor in the hands of an attorney for enforcement or is enforced by the
Investor through any legal proceeding; (ii) an attorney is retained to represent
the Investor in any bankruptcy, reorganization, receivership or other
proceedings affecting creditors’ rights and involving a claim under this
Agreement; or (iii) an attorney is retained to represent the Investor in any
other proceedings whatsoever in connection with this Agreement, then the Company
shall pay to the Investor, as incurred by the Investor, all reasonable costs and
expenses including reasonable attorneys’ fees incurred in connection therewith,
in addition to all other amounts due hereunder.  If this Agreement is placed by
the Company in the hands of an attorney for enforcement or is enforced by the
Company through any legal proceeding, then the Investor shall pay to the
Company, as incurred by the Company, all reasonable costs and expenses including
reasonable attorneys’ fees incurred in connection therewith, in addition to all
other amounts due hereunder.

 

(o)           Waivers.  No provision of this Agreement may be waived other than
in a written instrument signed by the party against whom enforcement of such
waiver is sought.  No failure or delay in the exercise of any power, right or
privilege hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such power, right or privilege preclude other or further
exercise thereof or of any other right, power or privilege.

 

*     *     *     *     *

 

34

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Investor and the Company have caused this Agreement to
be duly executed as of the date first written above.

 

 

 

THE COMPANY:

 

 

 

TETRALOGIC PHARMACEUTICALS CORPORATION

 

 

 

By:

/s/ J. Kevin Buchi

 

Name: J. Kevin Buchi

 

Title: President and Chief Executive Officer

 

 

 

 

 

INVESTOR:

 

 

 

LINCOLN PARK CAPITAL FUND, LLC

 

BY: LINCOLN PARK CAPITAL, LLC

 

BY: ALEX NOAH INVESTORS, INC.

 

 

 

By:

/s/ Jonathan Cope

 

Name: Jonathan Cope

 

Title: President

 

35

--------------------------------------------------------------------------------


 

SCHEDULES

 

Schedule
4(a)                                                                     
Subsidiaries

Schedule
4(c)                                                                      
Capitalization

Schedule
4(x)                                                                      Agent
Fees

 

EXHIBITS

 

Exhibit A                                                                                            
Form of Officer’s Certificate

Exhibit B                                                                                            
Form of Secretary’s Certificate

Exhibit C                                                                                            
Form of Resolutions of the Board of Directors of the Company

Exhibit D                                                                                            
Information About Investor Furnished to the Company

 

--------------------------------------------------------------------------------


 

DISCLOSURE SCHEDULES

 

Schedule 4(a) – Subsidiaries

 

TetraLogic Research and Development Corporation (Delaware)

Share Pharmaceuticals Pty Ltd. (Australia)

TetraLogic Birinapant UK Ltd (United Kingdom)

 

Schedule 4(x) – Agent Fees

 

The Company has entered into an agreement with Financial West Group (“FWG”),
member FINRA/SIPC, pursuant to which FWG agreed to act as placement agent in
connection with the transactions contemplated by the Purchase Agreement with
Lincoln Park. FWG will receive $15,000 as compensation in connection with its
services as placement agent in connection with the offering.

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF OFFICER’S CERTIFICATE

 

This Officer’s Certificate (“Certificate”) is being delivered pursuant to
Section 8(d) of that certain Purchase Agreement dated as of August 24, 2015,
(“Purchase Agreement”), by and between TETRALOGIC PHARMACEUTICALS CORPORATION, a
Delaware corporation (the “Company”), and LINCOLN PARK CAPITAL FUND, LLC (the
“Investor”).  Terms used herein and not otherwise defined shall have the
meanings ascribed to them in the Purchase Agreement.

 

The undersigned, [              ], [              ] of the Company, hereby
certifies, on behalf of the Company and not in his individual capacity, as
follows:

 

1.             I am the [              ] of the Company and make the statements
contained in this Certificate;

 

2.             The representations and warranties of the Company are true and
correct in all material respects (except to the extent that any of such
representations and warranties is already qualified as to materiality in
Section 4 of the Purchase Agreement, in which case, such representations and
warranties are true and correct without further qualification) as of the date
when made and as of the Commencement Date as though made at that time (except
for representations and warranties that speak as of a specific date);

 

3.             The Company has performed, satisfied and complied in all material
respects with covenants, agreements and conditions required by the Transaction
Documents to be performed, satisfied or complied with by the Company at or prior
to the Commencement Date.

 

4.             The Company has not taken any steps, and does not currently
expect to take any steps, to seek protection pursuant to any Bankruptcy Law nor
does the Company or any of its Subsidiaries currently have any knowledge or
reason to believe that its creditors intend to initiate involuntary bankruptcy
or insolvency proceedings. The Company is currently financially solvent and is
generally able to pay its debts as they become due.

 

IN WITNESS WHEREOF,  I have hereunder signed my name on this        day of
                      .

 

 

 

 

Name:

 

Title:

 

The undersigned as [                        ] of TetraLogic Pharmaceuticals
Corporation, a Delaware corporation, hereby certifies that
[                            ] is the duly elected, appointed, qualified and
acting [                            ] of TetraLogic Pharmaceuticals Corporation,
and that the signature appearing above is his genuine signature.

 

 

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------

 


 

EXHIBIT B

 

FORM OF SECRETARY’S CERTIFICATE

 

This Secretary’s Certificate (“Certificate”) is being delivered pursuant to
Section 8(j) of that certain Purchase Agreement dated as of August 24, 2015,
(“Purchase Agreement”), by and between TETRALOGIC PHARMACEUTICALS CORPORATION, a
Delaware corporation (the “Company”) and LINCOLN PARK CAPITAL FUND, LLC (the
“Investor”), pursuant to which the Company may sell to the Investor up to
Seventeen Million Dollars ($17,000,000) of the Company’s Common Stock, $0.0001
par value (the “Common Stock”).  Terms used herein and not otherwise defined
shall have the meanings ascribed to them in the Purchase Agreement.

 

The undersigned, [                         ], [                             ] of
the Company, hereby certifies, on behalf of the Company and not in his
individual capacity, as follows:

 

1.             I am the [                            ] of the Company and make
the statements contained in this Secretary’s Certificate.

 

2.             Attached hereto as Exhibit A and Exhibit B are true, correct and
complete copies of the Company’s Bylaws (“Bylaws”) and Certificate of
Incorporation (“Charter”), in each case, as amended through the date hereof, and
no action has been taken by the Company, its directors, officers or
stockholders, in contemplation of the filing of any further amendment relating
to or affecting the Bylaws or Charter.

 

3.             Attached hereto as Exhibit C are true, correct and complete
copies of the resolutions duly adopted by the Board of Directors of the Company
on [                         ], at which a quorum was present and acting
throughout.  Such resolutions have not been amended, modified or rescinded and
remain in full force and effect and such resolutions are the only resolutions
adopted by the Company’s Board of Directors, or any committee thereof, or the
stockholders of the Company relating to or affecting (i) the entering into and
performance of the Purchase Agreement, or the issuance, offering and sale of the
Purchase Shares and the Commitment Shares and (ii) and the performance of the
Company of its obligation under the Transaction Documents as contemplated
therein.

 

4.             As of the date hereof, the authorized, issued and reserved
capital stock of the Company is as set forth on Exhibit D hereto.

 

IN WITNESS WHEREOF, I have hereunder signed my name on this       day of
                        .

 

 

 

 

 

Secretary

 

 

The undersigned as [                    ] of TetraLogic Pharmaceuticals
Corporation, a Delaware corporation, hereby certifies that [                ] is
the duly elected, appointed, qualified and acting [                            ]
of TetraLogic Pharmaceuticals Corporation, and that the signature appearing
above is his genuine signature.

 

 

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF COMPANY RESOLUTIONS

FOR SIGNING PURCHASE AGREEMENT

 

WHEREAS, there has been presented to the Board of Directors of the Corporation a
draft of the Purchase Agreement (the “Purchase Agreement”) by and between
TetraLogic Pharmaceuticals Corporation, a Delaware corporation (the
“Corporation”), and Lincoln Park Capital Fund, LLC (“Lincoln Park”), providing
for the purchase by Lincoln Park of up to Seventeen Million Dollars
($17,000,000) of the Corporation’s common stock, $0.0001 par value per share
(the “Common Stock”); and

 

WHEREAS, after careful consideration of the Purchase Agreement, the documents
incident thereto and other factors deemed relevant by the Board of Directors,
the Board of Directors has determined that it is advisable and in the best
interests of the Corporation to engage in the transactions contemplated by the
Purchase Agreement, including, but not limited to, the issuance of 103,364
shares of Common Stock to Lincoln Park as an initial commitment fee upon the
signing of the Purchase Agreement (the “Initial Commitment Shares”), up to
34,455 shares of Common Stock as an additional commitment fee pro rata upon the
purchase of Purchase Shares (as defined below) under the Purchase Agreement (the
“Additional Commitment Shares”), and the sale of shares of Common Stock to
Lincoln Park up to the available amount under the Purchase Agreement (the
“Purchase Shares”).

 

Transaction Documents

 

NOW, THEREFORE, BE IT RESOLVED, that the transactions described in the Purchase
Agreement are hereby approved and
                                                                                
(the “Authorized Officers”) are severally authorized to execute and deliver the
Purchase Agreement, and any other agreements or documents contemplated thereby,
with such amendments, changes, additions and deletions as the Authorized
Officers may deem to be appropriate and approve on behalf of, the Corporation,
such approval to be conclusively evidenced by the signature of an Authorized
Officer thereon; and

 

FURTHER RESOLVED, that the terms and provisions of the forms of Irrevocable
Transfer Agent Instructions (the “Instructions”) are hereby approved and the
Authorized Officers are authorized to execute and deliver the Instructions on
behalf of the Company in accordance with the Purchase Agreement, with such
amendments, changes, additions and deletions as the Authorized Officers may deem
appropriate and approve on behalf of, the Corporation, such approval to be
conclusively evidenced by the signature of an Authorized Officer thereon; and

 

Execution of Purchase Agreement

 

FURTHER RESOLVED, that the Corporation be and it hereby is authorized to execute
the Purchase Agreement providing for the purchase of up to Seventeen Million
Dollars ($17,000,000) of the Corporation’s common stock; and

 

Issuance of Common Stock

 

FURTHER RESOLVED, that the Corporation is hereby authorized to issue to Lincoln
Park Capital Fund, LLC, 103,364 shares of Common Stock as Initial Commitment
Shares and that upon issuance of the Initial Commitment Shares pursuant to the
Purchase Agreement the Initial Commitment Shares shall be duly authorized,
validly issued, fully paid and nonassessable with no personal liability
attaching to the ownership thereof; and

 

--------------------------------------------------------------------------------


 

FURTHER RESOLVED, that the Corporation is hereby authorized to issue to Lincoln
Park Capital Fund, LLC, 34,455 shares of Common Stock as Additional Commitment
Shares and that upon issuance of the Additional Commitment Shares pursuant to
the Purchase Agreement the Additional Commitment Shares shall be duly
authorized, validly issued, fully paid and nonassessable with no personal
liability attaching to the ownership thereof; and

 

FURTHER RESOLVED, that the Corporation shall initially reserve 34,455 shares of
Common Stock for issuance as Additional Commitment Shares under the Purchase
Agreement.

 

FURTHER RESOLVED, that the Corporation is hereby authorized to issue shares of
Common Stock upon the purchase of Purchase Shares up to the Available Amount
under the Purchase Agreement in accordance with the terms of the Purchase
Agreement and that, upon issuance of the Purchase Shares pursuant to the
Purchase Agreement, the Purchase Shares will be duly authorized, validly issued,
fully paid and nonassessable with no personal liability attaching to the
ownership thereof; and

 

FURTHER RESOLVED, that the Corporation shall initially reserve 8,500,000 shares
of Common Stock for issuance as Purchase Shares under the Purchase Agreement.

 

Approval of Actions

 

FURTHER RESOLVED, that, without limiting the foregoing, the Authorized Officers
are, and each of them hereby is, authorized and directed to proceed on behalf of
the Corporation and to take all such steps as deemed necessary or appropriate,
with the advice and assistance of counsel, to cause the Corporation to
consummate the agreements referred to herein and to perform its obligations
under such agreements; and

 

FURTHER RESOLVED, that the Authorized Officers be, and each of them hereby is,
authorized, empowered and directed on behalf of and in the name of the
Corporation, to take or cause to be taken all such further actions and to
execute and deliver or cause to be executed and delivered all such further
agreements, amendments, documents, certificates, reports, schedules,
applications, notices, letters and undertakings and to incur and pay all such
fees and expenses as in their judgment shall be necessary, proper or desirable
to carry into effect the purpose and intent of any and all of the foregoing
resolutions, and that all actions heretofore taken by any officer or director of
the Corporation in connection with the transactions contemplated by the
agreements described herein are hereby approved, ratified and confirmed in all
respects.

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

Information About The Investor Furnished To The Company By The Investor

Expressly For Use In Connection With The Initial Prospectus Supplement

 

Information With Respect to Lincoln Park Capital

 

As of the date of the Purchase Agreement, Lincoln Park Capital Fund, LLC,
beneficially owned 1,033,597 shares of our common stock.  Josh Scheinfeld and
Jonathan Cope, the Managing Members of Lincoln Park Capital, LLC, the manager of
Lincoln Park Capital Fund, LLC, are deemed to be beneficial owners of all of the
shares of common stock owned by Lincoln Park Capital Fund, LLC. Messrs. Cope and
Scheinfeld have shared voting and investment power over the shares being offered
under the prospectus supplement filed with the SEC in connection with the
transactions contemplated under the Purchase Agreement. Lincoln Park Capital,
LLC is not a licensed broker dealer or an affiliate of a licensed broker dealer.

 

--------------------------------------------------------------------------------